Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
August 20, 2013 and is entered into by and among ACI WORLDWIDE, INC., a Delaware
corporation (the “Borrower’’), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), the Consenting Lenders (as
defined below) and the SUBSIDIARY GUARANTORS listed on the signature pages
hereto, and is made with reference to that certain CREDIT AGREEMENT dated as of
November 10, 2011, by and among the Borrower, the lenders from time to time
party thereto (the “Lenders”), the Administrative Agent and the other agents
party thereto, as supplemented by that certain Consent and Waiver No. 1 to the
Credit Agreement, dated as of May 9, 2012 (as amended by that certain First
Amendment to Consent and Waiver No. 1 to the Credit Agreement, dated as of
August 9, 2012) and by that certain Consent and Waiver No. 2 to Credit
Agreement, dated as of August 29, 2012 and as amended and supplemented by the
First Amendment and Consent and Waiver No. 3 to Credit Agreement dated as of
September 11, 2012, that certain Second Amendment to Credit Agreement dated as
of December 20, 2012 and that certain Third Amendment to Credit Agreement and
First Amendment to Subsidiary Guaranty Agreement dated as of March 4, 2013 and
as supplemented by that certain Incremental Term Loan Agreement dated as of
March 7, 2013 (as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.

RECITALS

WHEREAS, the Credit Parties have requested that the Lenders agree to amend
certain of the provisions of the Credit Agreement and extend the deadline for
completion of the Australian Matters (as defined below) as more particularly
described herein; and

WHEREAS, subject to certain conditions, each of the Lenders party hereto (the
“Consenting Lenders”) is willing to agree to such amendments and extensions.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

  SECTION I. AMENDMENTS TO CREDIT AGREEMENT.

Effective as of the Amendment Effective Date (as defined below) and subject to
the terms and conditions set forth herein and in reliance upon representations
and warranties set forth herein, the Credit Agreement is hereby amended such
that, after giving effect to all such amendments, it shall read in its entirety
as attached hereto as Exhibit A, with all revisions to the Credit Agreement
reflected in Exhibit A in blacklined format. The execution and delivery of this
Amendment shall not constitute a novation of any indebtedness or other
obligations owing to the lenders or the administrative agent under the Credit
Agreement based on facts or events occurring or existing prior to the execution
and delivery of this Amendment.

 

1



--------------------------------------------------------------------------------

  SECTION II. AGREEMENT REGARDING AUSTRALIAN REORGANIZATION AND ACI AUSTRALIA
PLEDGE.

By its execution of this Amendment and subject to the terms and conditions set
forth herein and in reliance upon representations and warranties set forth
herein, each of the Lenders party hereto hereby agrees to (a) extend the
deadlines for (i) completion of the reorganization referenced in Section 11.3(m)
of the Credit Agreement (the “Australian Reorganization”) and (ii) delivering to
the Administrative Agent Security Documents pledging sixty-five percent (65%) of
the total outstanding voting Capital Stock of ACI Australia (the “ACI Australia
Pledge” and, together with the Australian Reorganization, the “Australian
Matters”), in each case until the respective dates set forth in Section 9.10(b)
and 11.3(m) of the amended Credit Agreement attached hereto as Exhibit A and
(b) waive any breach or non-compliance with the terms of Sections 9.10(b) and
11.3(m) of the Credit Agreement that may have occurred solely as a result of the
applicable Australian Matter not having been completed within the timeframes
required under Sections 9.10(b) and 11.3(m) of the Credit Agreement (as in
effect immediately prior to this Amendment).

 

  SECTION III. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective only upon the satisfaction of all of the
following conditions precedent (upon satisfaction of such conditions, such date
being referred to herein as the “Amendment Effective Date”):

A. Execution. The Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by each of the Lenders and each
of the Credit Parties.

B. Expenses. The Administrative Agent shall have received all out-of-pocket
expenses (to the extent invoiced) that are required to be reimbursed or paid by
the Borrower hereunder or any other Loan Document (including reasonable fees and
expenses of McGuireWoods LLP).

C. Amendment/Extension Fees. The Borrower shall have paid to the Administrative
Agent (or its applicable affiliates), for the account of each Consenting Lender
that executes and delivers its signature page to this Amendment to the
Administrative Agent (or its counsel) on or prior to 5:00 p.m. (Eastern time) on
August 20, 2013 (the “Consent Deadline”) the following fees:

(i) a consent fee in an aggregate amount equal to 0.05% times the sum of (A) the
Revolving Credit Commitments (determined as of the Amendment Effective Date
immediately prior to the satisfaction of the conditions to effectiveness of this
Amendment) of all such Consenting Lenders plus (B) the aggregate outstanding
principal amount of the Term Loans (determined as of the Amendment Effective
Date immediately prior to the satisfaction of the conditions to effectiveness of
this Amendment) of all such Consenting Lenders; and

 

2



--------------------------------------------------------------------------------

(ii) an extension fee in an aggregate amount equal to 0.075% times the sum of
(A) the Revolving Credit Commitments (determined as of the Amendment Effective
Date immediately prior to the satisfaction of the conditions to effectiveness of
this Amendment) of all such Consenting Lenders plus (B) the aggregate
outstanding principal amount of the Term Loans (determined as of the Amendment
Effective Date immediately prior to the satisfaction of the conditions to
effectiveness of this Amendment) of all such Consenting Lenders.

D. Other Documents. The Administrative Agent and the Lenders shall have received
such other documents, information or agreements regarding Credit Parties as the
Administrative Agent may reasonably request.

 

  SECTION IV. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment, each Credit Party which
is a party hereto represents and warrants to each Lender that the following
statements are true and correct in all material respects:

A. Authorization of Agreements. Each of the Credit Parties has the right, power
and authority, and has taken all necessary corporate and other action to
authorize, the execution, delivery and performance of this Amendment and the
performance of the Credit Agreement and each of the other Loan Documents to
which it is a party in accordance with their respective terms. This Amendment,
the Credit Agreement and each of the other Loan Documents has been duly executed
and delivered by the duly authorized officers of the Credit Parties party hereto
or thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party party hereto or thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

B. Compliance of Agreements with Laws, etc. The execution, delivery and
performance by each Credit Party of this Amendment and the performance by each
Credit Party of the Credit Agreement and of the other Loan Documents to which
each such Credit Party is a party, in accordance with their respective terms and
the transactions contemplated hereby or thereby, do not and will not, by the
passage of time, the giving of notice or otherwise, (i) require any material
Governmental Approval relating to the Borrower or any of its Subsidiaries,
(ii) violate any material provision of Applicable Law relating to the Borrower
or any of its Subsidiaries, (iii) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of the Borrower or any of its Subsidiaries,
(iv) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any

 

3



--------------------------------------------------------------------------------

Governmental Approval relating to such Person, which could reasonably be
expected to have a Material Adverse Effect, (v) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (vi) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Amendment or the performance of
the Credit Agreement or other Loan Documents other than (A) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not reasonably be expected to have a Material Adverse
Effect and (B) consents or filings, if any, under the UCC.

C. Representations and Warranties from Credit Agreement. The representations and
warranties contained in Sections 7.1(a), (e)—(k) and (m)—(v) of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

D. Absence of Default. No event has occurred and is continuing that would
constitute an Event of Default or a Default.

E. No Material Adverse Effect. Since December 31, 2012, there has been no
material adverse change in the business, assets, liabilities (contingent or
otherwise), operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, and no event has occurred or condition
arisen that could reasonably be expected to have a Material Adverse Effect.

 

  SECTION V. ACKNOWLEDGMENT AND CONSENT

Each Subsidiary Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement, the Subsidiary Guaranty Agreement and this
Amendment and consents to this Amendment. Each Subsidiary Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound will
continue to guarantee to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Guaranteed Obligations” (as
defined in the Subsidiary Guaranty Agreement, as amended hereby) under each of
the Loan Documents to which is a party (in each case as such terms are defined
in the applicable Loan Document, as amended hereby).

Each Subsidiary Guarantor acknowledges and agrees that any of the Loan Documents
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Amendment.

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not

 

4



--------------------------------------------------------------------------------

required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Subsidiary
Guarantor to any future amendments to the Credit Agreement.

 

  SECTION VI. MISCELLANEOUS

A. Agreement of Lenders. Each Consenting Lender that is also a party to the
Online Resources Incremental Agreement hereby acknowledges and agrees that, as
of the Amendment Effective Date, any Loans made thereunder constitute “Initial
Term Loans” (as defined in the Credit Agreement as amended hereby) and shall no
longer be deemed to be “Incremental Term Loans” (as defined in the Credit
Agreement, as amended hereby).

B. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

C. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

D. Applicable Law. ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR IN TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

E. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an

 

5



--------------------------------------------------------------------------------

original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

[Remainder of this page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:   ACI WORLDWIDE, INC.   By:  

/s/ Scott W. Behrens

    Name:   Scott W. Behrens     Title:   Executive Vice President, Chief
Financial Officer and Chief Accounting Officer

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:     ACI WORLDWIDE CORP.     By:  

/s/ Scott W. Behrens

      Name: Scott W. Behrens       Title: Vice President and Assistant Treasurer
    ONLINE RESOURCES CORPORATION     By:  

/s/ Scott W. Behrens

      Name: Scott W. Behrens       Title: Vice President     PRINCETON ECOM
CORPORATION     By:  

/s/ Scott W. Behrens

      Name: Scott W. Behrens       Title: Vice President     EBPP AGENT
SERVICES, INC.     By:  

/s/ Scott W. Behrens

      Name: Scott W. Behrens       Title: Vice President     ITS ACQUISITION
SUB, LLC     By:  

/s/ Scott W. Behrens

      Name: Scott W. Behrens       Title: Vice President     ORCC SOLUTIONS, LLC
    By:  

/s/ Scott W. Behrens

      Name: Scott W. Behrens       Title: Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender By:
 

/s/ G. Mendel Lay, Jr.

  Name: G. Mendel Lay, Jr.   Title: Senior Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A. as a Lender By:  

/s/ Matthew C. White

  Name: Matthew C. White   Title: Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Bank of the West, as a Lender By:  

/s/ William Honke

  Name: William Honke   Title: Senior Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Compass Bank, as a Lender By:  

/s/ W. Brad Davis

  Name: W. Brad Davis   Title: Senior Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:  

/s/ Robert Urban

  Name: Robert Urban   Title: Managing Director

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Manufacturers Bank, as a Lender By:  

/s/ Dirk Price

  Name: Dirk Price   Title: Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

/s/ W. Chadwick Loar

  Name: W. Chadwick Loar   Title: SVP; Corporate Manager

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

RBS Citizens N.A., as a Lender By:  

/s/ William E. Rurode, Jr.

  Name: William E. Rurode, Jr.   Title: Senior Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A., as a Lender By:  

/s/ James R. Riley

  Name: JAMES R. RILEY   Title: SVP–CORPORATE BANKING

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:  

/s/ Joseph T. Sullivan III

  Name: Joseph T. Sullivan III   Title: Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender By:  

/s/ Peter Hart

  Name: Peter Hart   Title: Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Regions Bank, as a Lender By:  

/s/ Sean Nichols

  Name: Sean Nichols   Title: Officer

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Shreya Shah

  Name: Shreya Shah   Title: Senior Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Comerica Bank, as a Lender By:  

/s/ Gerald R. Finney Jr.

  Name: Gerald R. Finney Jr.   Title: Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Stifel Bank & Trust, as a Lender By:  

/s/ John H. Phillips

  Name: John H. Phillips   Title: Executive Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CAPITAL BANK N.A., as a Lender By:  

/s/ Dilian Schultz

  Name: Dilian Schultz   Title: Senior Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

First National Bank of Omaha, N.A., as a Lender By:  

/s/ Sean O’Connell

  Name: Sean O’Connell   Title: Vice President

ACI Worldwide, Inc.

Fourth Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

[see attached]



--------------------------------------------------------------------------------

CONFORMED VERSION (INCLUDING:

FIRST AMENDMENT—SEPTEMBER 10, 2012

SECOND AMENDMENT – DECEMBER 20, 2012

THIRD AMENDMENT – MARCH 4, 2013

FOURTH AMENDMENT – AUGUST 20, 2013)

 

 

 

$450,000,000

CREDIT AGREEMENT

dated as of November 10, 2011,

by and among

ACI WORLDWIDE, INC.,

as Borrower,

the Lenders referred to herein,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender

WELLS FARGO SECURITIES, LLC,

RBS CITIZENS, N.A.,

SOVEREIGN BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book-Running Managers

RBS CITIZENS, N.A.,

SOVEREIGN BANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

BANK OF AMERICA, N.A.

and

FIFTH THIRD BANK,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I        DEFINITIONS      2   

SECTION 1.1

   Definitions      2   

SECTION 1.2

   Other Definitions and Provisions      41   

SECTION 1.3

   Accounting Terms      41   

SECTION 1.4

   UCC Terms      41   

SECTION 1.5

   Rounding      42   

SECTION 1.6

   References to Agreement and Laws      42   

SECTION 1.7

   Times of Day      42   

SECTION 1.8

   Letter of Credit Amounts      42   

SECTION 1.9

   Guaranty Obligations      42   

SECTION 1.10

   Covenant Compliance Generally      42    ARTICLE II        REVOLVING CREDIT
FACILITY      43   

SECTION 2.1

   Revolving Credit Loans      43   

SECTION 2.2

   Swingline Loans      43   

SECTION 2.3

   Procedure for Advances of Revolving Credit Loans and Swingline Loans      45
  

SECTION 2.4

   Repayment and Prepayment of Revolving Credit Loans and Swingline Loans     
46   

SECTION 2.5

   Permanent Reduction of the Revolving Credit Commitments      47   

SECTION 2.6

   Termination of Revolving Credit Facility      47   

SECTION 2.7

   Increase of Revolving Credit Commitment      47   

SECTION 2.8

   Optional Incremental Term Loans      50    ARTICLE III        LETTER OF
CREDIT FACILITY      53   

SECTION 3.1

   L/C Commitment      53   

SECTION 3.2

   Procedure for Issuance of Letters of Credit      54   

SECTION 3.3

   Commissions and Other Charges      54   

SECTION 3.4

   L/C Participations      55   

SECTION 3.5

   Reimbursement Obligation of the Borrower      55   

SECTION 3.6

   Obligations Absolute      56   

SECTION 3.7

   Effect of Letter of Credit Application      57    ARTICLE IV        TERM LOAN
FACILITY      57   

SECTION 4.1

   Term Loan      57   

SECTION 4.2

   Procedure for Advance of Term Loans      57   

SECTION 4.3

   [Reserved]      58   

SECTION 4.4

   Repayment of Term Loans      58   

SECTION 4.5

   Prepayments of Term Loans      59   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE V        GENERAL LOAN PROVISIONS      61   

SECTION 5.1

   Interest      61   

SECTION 5.2

   Notice and Manner of Conversion or Continuation of Loans      63   

SECTION 5.3

   Fees      63   

SECTION 5.4

   Manner of Payment      64   

SECTION 5.5

   Evidence of Indebtedness      65   

SECTION 5.6

   Adjustments      65   

SECTION 5.7

   Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption
by the Administrative Agent      66   

SECTION 5.8

   Changed Circumstances      67   

SECTION 5.9

   Indemnity      68   

SECTION 5.10

   Increased Costs      68   

SECTION 5.11

   Taxes      70   

SECTION 5.12

   Mitigation Obligations; Replacement of Lenders      73   

SECTION 5.13

   Cash Collateral      74   

SECTION 5.14

   Defaulting Lenders      75    ARTICLE VI        CLOSING; CONDITIONS OF
CLOSING AND BORROWING      78   

SECTION 6.1

   [RESERVED]      78   

SECTION 6.2

   Conditions to Closing and Initial Extensions of Credit      78   

SECTION 6.3

   Conditions to All Extensions of Credit      83   

SECTION 6.4

   Additional Conditions to Delayed Draw Funding Date and Release of Proceeds
from Escrow      83    ARTICLE VII        REPRESENTATIONS AND WARRANTIES OF THE
BORROWER      84   

SECTION 7.1

   Representations and Warranties      84   

SECTION 7.2

   Survival of Representations and Warranties, Etc      92   
ARTICLE VIII        FINANCIAL INFORMATION AND NOTICES      92   

SECTION 8.1

   Financial Statements and Projections      93   

SECTION 8.2

   Officer’s Compliance Certificate      94   

SECTION 8.3

   Intentionally Omitted      94   

SECTION 8.4

   Other Reports      94   

SECTION 8.5

   Notice of Litigation and Other Matters      96   

SECTION 8.6

   Accuracy of Information      97    ARTICLE IX        AFFIRMATIVE COVENANTS   
  97   

SECTION 9.1

   Preservation of Corporate Existence and Related Matters      97   

SECTION 9.2

   Maintenance of Property      97   

SECTION 9.3

   Insurance      97   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 9.4

   Accounting Methods and Financial Records      97   

SECTION 9.5

   Payment and Performance of Obligations      98   

SECTION 9.6

   Compliance With Laws and Approvals      98   

SECTION 9.7

   Environmental Laws      98   

SECTION 9.8

   Compliance with ERISA      98   

SECTION 9.9

   Visits and Inspections      99   

SECTION 9.10

   Additional Subsidiaries and Real Property      99   

SECTION 9.11

   Use of Proceeds      100   

SECTION 9.12

   Further Assurances      101   

SECTION 9.13

   Acquisition Closing Dates      101   

SECTION 9.14

   Post-Closing Matters      101    ARTICLE X        FINANCIAL COVENANTS     
102   

SECTION 10.1

   Maximum Total Net Leverage Ratio      102   

SECTION 10.2

   Minimum Fixed Charge Coverage Ratio      102   

SECTION 10.3

   Maximum Senior Secured Net Leverage Ratio      102   
ARTICLE XI        NEGATIVE COVENANTS      102   

SECTION 11.1

   Limitations on Indebtedness      102   

SECTION 11.2

   Limitations on Liens      105   

SECTION 11.3

   Limitations on Loans, Advances, Investments and Acquisitions      106   

SECTION 11.4

   Limitations on Mergers and Liquidation      109   

SECTION 11.5

   Limitations on Sales of Assets      109   

SECTION 11.6

   Restricted Payments      111   

SECTION 11.7

   Limitations on Exchange and Issuance of Capital Stock      111   

SECTION 11.8

   Transactions with Affiliates      111   

SECTION 11.9

   Certain Accounting Changes; Organizational Documents      112   

SECTION 11.10

   Amendments of Subordinated Indebtedness      112   

SECTION 11.11

   Restrictive Agreements      112   

SECTION 11.12

   Nature of Business      113   

SECTION 11.13

   Limitations on BidCo      113   

SECTION 11.14

   Acquisition Documents      113   

SECTION 11.15

   Limitation on UK Holding      113    ARTICLE XII        DEFAULT AND REMEDIES
     114   

SECTION 12.1

   Events of Default      114   

SECTION 12.2

   Remedies      116   

SECTION 12.3

   Rights and Remedies Cumulative; Non-Waiver; etc      117   

SECTION 12.4

   Crediting of Payments and Proceeds      118   

SECTION 12.5

   Administrative Agent May File Proofs of Claim      119   

SECTION 12.6

   Credit Bidding      119   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE XIII        THE ADMINISTRATIVE AGENT      120   

SECTION 13.1

   Appointment and Authority      120   

SECTION 13.2

   Rights as a Lender      120   

SECTION 13.3

   Exculpatory Provisions      121   

SECTION 13.4

   Reliance by the Administrative Agent      122   

SECTION 13.5

   Delegation of Duties      122   

SECTION 13.6

   Resignation of Administrative Agent      122   

SECTION 13.7

   Non-Reliance on Administrative Agent and Other Lenders      123   

SECTION 13.8

   No Other Duties, etc      124   

SECTION 13.9

   Collateral and Guaranty Matters      124   

SECTION 13.10

   Secured Hedging Agreements and Secured Cash Management Agreements      125   

SECTION 13.11

   Withholding Tax      125    ARTICLE XIV        MISCELLANEOUS      126   

SECTION 14.1

   Notices      126   

SECTION 14.2

   Amendments, Waivers and Consents      128   

SECTION 14.3

   Expenses; Indemnity      130   

SECTION 14.4

   Right of Setoff      133   

SECTION 14.5

   Governing Law      133   

SECTION 14.6

   Waiver of Jury Trial      134   

SECTION 14.7

   Reversal of Payments      134   

SECTION 14.8

   Injunctive Relief; Punitive Damages      135   

SECTION 14.9

   Accounting Matters      135   

SECTION 14.10

   Successors and Assigns; Participations      135   

SECTION 14.11

   Treatment of Certain Information; Confidentiality      140   

SECTION 14.12

   Performance of Duties      141   

SECTION 14.13

   All Powers Coupled with Interest      141   

SECTION 14.14

   Survival of Indemnities      141   

SECTION 14.15

   Titles and Captions      141   

SECTION 14.16

   Severability of Provisions      141   

SECTION 14.17

   Counterparts      141   

SECTION 14.18

   Integration      142   

SECTION 14.19

   Electronic Execution of Assignments      142   

SECTION 14.20

   Term of Agreement      142   

SECTION 14.21

   Advice of Counsel, No Strict Construction      142   

SECTION 14.22

   USA Patriot Act      142   

SECTION 14.23

   Inconsistencies with Other Documents; Independent Effect of Covenants     
143   

SECTION 14.24

   Independent Effect of Covenants      143   

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

    

Exhibit A-1

    -         Form of Revolving Credit Note Exhibit A-2     -         Form of
Swingline Note Exhibit A-3     -         Form of Term Note Exhibit B     -     
   Form of Notice of Borrowing Exhibit C     -         Form of Notice of Account
Designation Exhibit D     -         Form of Notice of Prepayment Exhibit E    
-         Form of Notice of Conversion/Continuation Exhibit F     -         Form
of Officer’s Compliance Certificate Exhibit G     -         Form of Assignment
and Assumption Exhibit H     -         Form of Subsidiary Guaranty Agreement
Exhibit I-1     -         Form of Tax Compliance Certificate Exhibit I-2     -  
      Form of Tax Compliance Certificate Exhibit I-3     -         Form of Tax
Compliance Certificate Exhibit I-4     -         Form of Tax Compliance
Certificate

SCHEDULES

    

Schedule 1.1

    -         Commitments

Schedule 7.1(a)

    -         Jurisdictions of Organization and Qualification

Schedule 7.1(b)

    -         Subsidiaries and Capitalization

Schedule 7.1(h)

    -         ERISA Plans

Schedule 7.1(i)

    -         Labor and Collective Bargaining Agreements

Schedule 7.1(q)

    -         Indebtedness and Guaranty Obligations

Schedule 11.1

    -         Existing Subsidiary Indebtedness

Schedule 11.2

    -         Existing Liens

Schedule 11.3

    -         Existing Loans, Advances and Investments

Schedule 11.8

    -         Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of November 10, 2011, by and among ACI WORLDWIDE,
INC., a Delaware corporation (the “Borrower”), the lenders who are or may become
a party to this Agreement (collectively, the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.

The Borrower has agreed to secure all of its Secured Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, first priority
Liens on its assets, including a pledge of all of the Capital Stock of each of
its Domestic Subsidiaries and sixty five percent (65%) of all the voting Capital
Stock of each of their respective First-Tier Foreign Subsidiaries.

The Subsidiary Guarantors have agreed to guarantee the obligations of the
Borrower hereunder and to secure their respective Secured Obligations by
granting to the Administrative Agent, for the benefit of the Secured Parties,
first priority Liens on their respective assets, including a pledge of all of
the Capital Stock of each of their respective Domestic Subsidiaries and sixty
five percent (65%) of all the voting Capital Stock of each of their respective
First-Tier Foreign Subsidiaries.

Concurrently with the initial funding of the Delayed Draw Term Loan under this
Agreement on the Delayed Draw Funding Date or the initial release of funds from
the Escrow Account, the Borrower intends to (i) cause Antelope Investment Co.
LLC, a newly-formed special purpose vehicle of the Borrower and a Delaware
limited liability company (“BidCo”), to consummate an exchange offer (the
“Tender Offer”) for all of the outstanding shares of Capital Stock (the “Company
Shares”) of S1 Corporation, a Delaware corporation (the “Company”), and accept
for payment any Company Shares initially tendered under the Tender Offer (the
date of such acceptance, the “Tender Offer Closing Date”) and (ii) authorize the
Lenders to deposit with the Escrow Agent into the Escrow Account any Excess Term
Loan Proceeds in accordance with the Escrow Agreement to be entered into on or
prior to the Delayed Draw Funding Date.

Alternatively, if the approval of the Company’s stockholders to the Merger has
been obtained prior to the Tender Offer Closing Date, concurrently with the
initial funding of the Delayed Draw Term Loan under this Agreement on the
Delayed Draw Funding Date or the initial release of funds from the Escrow
Account, the Borrower intends to (i) cause BidCo to effect the Merger and
(ii) authorize the Lenders to deposit with the Escrow Agent into the Escrow
Account any Excess Term Loan Proceeds in accordance with the Escrow Agreement.

As soon as practicable following the Tender Offer Closing Date, the Borrower
shall cause the Company to merge with BidCo (the “Merger”), with the surviving
company of such Merger being a Wholly-Owned Subsidiary of the Borrower. The
funds in the Escrow Account will be released in accordance with the terms of the
Escrow Agreement and will be used by the Borrower on the Acquisition Closing
Date to pay a portion of the Acquisition Consideration and to pay the
Transaction Costs then due and owing.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“ACI Australia” means ACI Worldwide (Pacific) Pty Ltd, a proprietary limited
company organized under the laws of Australia.

“ACI Worldwide” means ACI Worldwide Corp., a Nebraska corporation.

“Acquired Business” means the Company and its Subsidiaries.

“AcquisitionCo” means ACI Australia Pty Ltd., a wholly-owned subsidiary of GPC
organized under the laws of Australia.

“Acquisition” means the transactions consummated pursuant to the Acquisition
Documents.

“Acquisition Agreement” means the Transaction Agreement, dated as of October 3,
2011, by and among Borrower, BidCo and the Company, as in effect on the Closing
Date.

“Acquisition Cash Consideration” means an aggregate principal amount of up to
$390.0 million in cash to be paid to the equity holders of the Company pursuant
to the Acquisition.

“Acquisition Closing Date” means the date of the consummation of the Merger.

“Acquisition Consideration” means the Acquisition Cash Consideration and the
Acquisition Equity Consideration.

“Acquisition Document Modification” means any amendment, modification or waiver
of any of the terms or conditions of any Acquisition Documents, except to the
extent such amendment or waiver (including any consent or discretionary
determination as to the satisfaction of any condition) is not materially adverse
to the Arranger or the Lenders (provided that any change in (x) the dollar
amount of the Acquisition Consideration constituting the Acquisition Cash
Consideration, (y) the aggregate number of shares of common stock of the
Borrower constituting the Acquisition Equity Consideration and (z) the
percentage of the Company Shares that can be exchanged for common stock of the
Borrower or the percentage of the Company Shares that can be exchanged for cash
shall be deemed materially adverse to the Arranger and the Lenders).

 

2



--------------------------------------------------------------------------------

“Acquisition Documents” means, collectively, (i) the Acquisition Agreement and
all exhibits and schedules attached thereto and (ii) the Tender Offer Documents.

“Acquisition Equity Consideration” means up to 6,549,454 shares of Capital Stock
of the Borrower.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(d).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than,
with respect to the Borrower, a Subsidiary of the Borrower) which directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person or any of its Subsidiaries. As
used in this definition, the term “control” means (a) the power to vote five
percent (5%) or more of the securities or other equity interests of a Person
having ordinary voting power, or (b) the possession, directly or indirectly, of
any other power to direct or cause the direction of the management and policies
of a Person, whether through ownership of voting securities, by contract or
otherwise. The terms “controlling” and “controlled” have meanings correlative
thereto.

“Aggregate Revolving Commitment” means the aggregate amount of the Lenders’
Revolving Credit Commitments hereunder, as such amount may be increased, reduced
or otherwise modified at any time or from time to time pursuant to the terms
hereof. On the Closing Date, the Aggregate Revolving Commitment shall be
$250,000,000.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Net Leverage Ratio:

 

                Loans  

Pricing
Level

  

Consolidated Total Net

Leverage Ratio

   Commitment
Fee     LIBOR
Rate +     Base
Rate +   I    Greater than or equal 3.25 to 1.00      0.50 %      2.50 %     
1.50 %  II    Greater than or equal to 2.75 to 1.00, but less than 3.25 to 1.00
     0.40 %      2.25 %      1.25 %  III    Greater than or equal to 2.00 to
1.00, but less than 2.75 to 1.00      0.35 %      2.00 %      1.00 %  IV   
Greater than or equal to 1.00 to 1.00, but less than 2.00 to 1.00      0.30 %   
  1.75 %      0.75 %  V    Less than 1.00 to 1.00      0.25 %      1.50 %     
0.50 % 

 

3



--------------------------------------------------------------------------------

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall not be less than the Applicable Margin
specified as Pricing Level III until the first Calculation Date occurring after
the second full fiscal quarter after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total Net
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 8.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level I until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. The Applicable Margin shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Revolving Credit Loans and
Swingline Loans then existing or subsequently made or issued.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Lenders determine that
(a) the Consolidated Total Net Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (b) a proper calculation of the
Consolidated Total Net Leverage Ratio would have resulted in different pricing
for any period, then (i) if the proper calculation of the Consolidated Total Net
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall automatically and retroactively be obligated to pay to the
Administrative Agent for the benefit of the applicable Lenders, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period, and (ii) if the proper
calculation of the Consolidated Total Net Leverage Ratio would have resulted in
lower pricing for such period, the Lenders shall have no obligation to repay any
interest or fees to the Borrower; provided that if, as a result of any
restatement or other event, a proper calculation of the Consolidated Total Net
Leverage Ratio would have resulted in higher pricing for one or more periods and
lower pricing for one or more other periods (due to the shifting of income or
expenses from one period to another period or any similar reason), then the
amount payable by the Borrower pursuant to clause (i) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amount of interest and fees paid for
all

 

4



--------------------------------------------------------------------------------

such periods. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 5.1(c) and 12.2 nor
any of their other rights under this Agreement. The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Sections 2.7 and 2.8.

“Applicable Ticking Fee Rate” means (i) with respect to any date or period on or
prior to December 31, 2011, 0.35% and (ii) with respect to any date or period
thereafter, 0.75%.

“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered, managed or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner, and its successors.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise,
and any issuance of Capital Stock by any Subsidiary of the Borrower to any
Person that is not a Credit Party or any Subsidiary thereof. The term “Asset
Disposition” shall not include (a) any Equity Issuance, (b) the sale of
inventory in the ordinary course of business, (c) the transfer of assets to the
Borrower or any Subsidiary Guarantor pursuant to any other transaction permitted
pursuant to Section 11.4, (d) the write-off, discount, sale or other disposition
of defaulted or past-due receivables and similar obligations in the ordinary
course of business and not undertaken as part of an accounts receivable
financing transaction, (e) the disposition of any Hedging Agreement,
(f) dispositions of Investments in cash and Cash Equivalents, (g) (i) the
transfer by any Credit Party of its assets to any other Credit Party, (ii) the
transfer by any Subsidiary of the Borrower that is not a Subsidiary Guarantor of
its assets to any Credit Party (provided that in connection with any new
transfer, such Credit Party shall not pay more than an amount equal to the fair
market value of such assets as determined in good faith at the time of such
transfer) and (iii) the transfer by any Subsidiary of the Borrower that is not a
Subsidiary Guarantor of its assets to any other Subsidiary of the Borrower that
is not a Subsidiary Guarantor or (h) the sale of any Excluded Acquired Business
Assets.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of

 

5



--------------------------------------------------------------------------------

such Person prepared as of such date in accordance with GAAP, and (b) in respect
of any Synthetic Lease, the capitalized amount or principal amount of the
remaining lease payments under the relevant lease that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the sum
of the Federal Funds Rate plus 1/2 of 1% and (c) except during any period of
time during which a notice delivered to the Borrower under Section 5.8 shall
remain in effect, LIBOR for an Interest Period of one month plus 1%; each change
in the Base Rate shall take effect simultaneously with the corresponding change
or changes in the Prime Rate, the Federal Funds Rate or LIBOR.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“BidCo” has the meaning assigned thereto in the Statement of Purpose.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Borrower Materials” has the meaning assigned thereto in Section 8.4.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership

 

6



--------------------------------------------------------------------------------

interests (whether general or limited), (d) in the case of a limited liability
company, membership interests, (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person and (f) any and all warrants,
rights or options to purchase any of the foregoing.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

“Cash Contribution” means $100 million of cash on the balance sheet of the
Borrower less the amount of such cash used by the Borrower on or prior to the
Acquisition Closing Date solely for purposes of acquiring outstanding Company
Shares and paying fees and expenses in connection with the Tender Offer, the
Acquisition and the Transactions.

“Cash Equivalents” has the meaning assigned thereto in Section 11.3(b).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

“Cash Percentage” means the percentage of the total Acquisition Consideration
payable in respect of all of the Company Shares as Acquisition Cash
Consideration pursuant the Tender Offer Documents.

“Change in Control” means an event or series of events by which (a) any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended), shall obtain ownership or control in one or
more series of transactions of more than thirty percent (30%) of the Capital
Stock or thirty percent (30%) of the voting power of the Borrower entitled to
vote in the election of members of the board of directors of the Borrower,
(b) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness in excess of $25,000,000 any “change in control” or similar
provision (as set forth in the indenture, agreement or other evidence of such
Indebtedness) obligating the Borrower to repurchase, redeem or repay all or any
part of the Indebtedness or Capital Stock provided for therein or (c) a majority
of the members of the board of directors (or other equivalent governing body) of
the Borrower shall not constitute Continuing Directors.

 

7



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment,
Term Loan Commitment and/or Incremental Term Loan Commitment, as applicable, in
each case, in the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, pursuant to the terms hereof.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender at any time, such Lender’s
Revolving Credit Commitment Percentage or Incremental Term Loan Percentage, as
applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning assigned thereto in the Statement of Purpose.

 

8



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes paid during such period, (ii) Consolidated Interest Expense for
such period, (iii) amortization, depreciation and other non-cash charges
including, without limitation, non-cash equity compensation expenses for such
period (except to the extent that such non-cash charges are reserved for cash
charges to be taken in the future), (iv) extraordinary losses during such period
(other than from discontinued operations), (v) Transaction Costs, (vi) for any
period ending on and after the Acquisition Closing Date, the Merged EBITDA
Adjustments, (vii) for any period prior to the Online Resources Acquisition
Closing Date, the Pre-Merger EBITDA Adjustments, (viii) for any period ending on
or after the Online Resources Acquisition Closing Date, the Online Resources
Merged EBITDA Adjustments, (ix) any non-recurring integration, severance,
relocation, transition or business optimization expenses and other restructuring
costs, incurred in connection with the Online Resources Acquisition or any
Permitted Acquisition (to the extent accrued, payable or paid within 12 months
of the applicable closing date thereof) in an aggregate amount not to exceed
twenty percent (20%) of the Consolidated EBITDA (determined without reference to
this clause (ix)) for such period, in each case, to the extent (A) actually paid
during such period or (B) representing an accrual or reserve for potential cash
items in respect of the foregoing in any future period; provided that, in the
case of this clause (B), the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA to the extent that such cash
payment would be duplicative of any accrual or reserve that is already included
in the calculation of Consolidated EBITDA and (x) non-cash adjustments of
deferred revenue which would reasonably have been included in determining
Consolidated Net Income for such period, but for the application of purchase
accounting rules, less (c) interest income and any extraordinary or non-cash
gains. For purposes of this Agreement, Consolidated EBITDA shall be adjusted on
a Pro Forma Basis; provided that, notwithstanding anything to the contrary
herein, (1) the only adjustments to Consolidated EBITDA in connection with the
Acquisition shall be the Merged EBITDA Adjustment, (2) the only adjustments to
Consolidated EBITDA in connection with the Online Resources Acquisition shall be
the Pre-Merger EBITDA Adjustments and the Online Resources Merged EBITDA
Adjustment and (3) Consolidated EBITDA shall not be adjusted to give pro forma
effect to the Online Resources Acquisition until the Online Resources Merger has
occurred.

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense, (b) scheduled principal payments with respect to Indebtedness made with
respect to such period and (c) federal, state, local and foreign income taxes
paid in cash.

 

9



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (x) Consolidated EBITDA for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such date
minus (y) Capital Expenditures, to (b) Consolidated Fixed Charges for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date.

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedging Agreements) of the Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that there shall
be excluded from Consolidated Net Income (a) the net income (or loss) of any
Person (other than a Subsidiary which shall be subject to clause (c) below), in
which the Borrower or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to the
Borrower or any of its Subsidiaries by dividend or other distribution during
such period, (b) the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of such Person or is merged into or consolidated
with such Person or any of its Subsidiaries or that Person’s assets are acquired
by such Person or any of its Subsidiaries except to the extent included pursuant
to the foregoing clause (a), and (c) the net income (if positive) of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the Borrower or any of its Subsidiaries of
such net income (i) is not at the time permitted by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute rule
or governmental regulation applicable to such Subsidiary or (ii) would be
subject to any taxes payable on such dividends or distributions, but in each
case only to the extent of such prohibition or taxes.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, with respect to the Borrower and its Subsidiaries on a
Consolidated basis without duplication, the sum of all Consolidated Total
Indebtedness that is secured by a Lien on any asset or property of the Borrower
or any of its Subsidiaries.

“Consolidated Senior Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Senior Secured Indebtedness on
such date minus (ii) if, at the time of determination, there are no Revolving
Credit Loans or Swingline Loans outstanding, the lesser of (A) $150,000,000 and
(B) the amount of Unrestricted cash and Cash Equivalents as of such date of
determination that exceeds $75,000,000 of Unrestricted cash and Cash Equivalents
to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

“Consolidated Total Assets” means, the total assets of the Borrower and its
Subsidiaries, determined on a Consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Borrower delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable.

 

10



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries in
accordance with GAAP.

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) (i) Consolidated Total Indebtedness on such date minus (ii) if,
at the time of determination, there are no Revolving Credit Loans or Swingline
Loans outstanding, the lesser of (A) $150,000,000 and (B) the amount of
Unrestricted cash and Cash Equivalents as of such date of determination that
exceeds $75,000,000 of Unrestricted cash and Cash Equivalents to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.

“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is recommended by at least 51% of the then Continuing Directors.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and the Term Loan Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan

 

11



--------------------------------------------------------------------------------

hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 5.14(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lender, the Swingline Lender
and each Lender.

“Delayed Draw Funding Date” has the meaning given thereto in Section 4.2.

“Delayed Draw Termination Date” means July 31, 2012.

“Delayed Draw Term Loan” means the term loan made, or to be made, to the
Borrower by the Lenders pursuant to Section 4.1.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part,

 

12



--------------------------------------------------------------------------------

(c) provides for the scheduled payment of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Capital Stock, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided, that if such
Capital Stock is issued pursuant to a plan for the benefit of the Borrower or
its Subsidiaries or by any such plan to such employees, such Capital Stock shall
not constitute Disqualified Capital Stock solely because it may be required to
be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Disregarded Foreign Entity” means any Foreign Subsidiary that is disregarded as
an entity separate from the Borrower for U.S. federal income tax purposes.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States, other than one that is a First-Tier
Foreign Subsidiary.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the Swingline Lender and the Issuing Lender, and
(iii) unless a Default or Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, that (a) is maintained,
funded or administered by any Credit Party or any ERISA Affiliate for employees
of any Credit Party or (b) has at any time within the preceding six (6) years
been maintained, funded or administered by any Credit Party or any ERISA
Affiliate for the employees of any Credit Party or any current or former ERISA
Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, written claims, liens, written
accusations, written allegations, notices of noncompliance or violation,
investigations (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages,
contribution, indemnification cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of

 

13



--------------------------------------------------------------------------------

human health or the environment, including, but not limited to, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Materials.

“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof, of
(i) shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant
to the exercise of options or warrants or (iii) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity and (b) any capital
contribution from any Person that is not a Credit Party into any Credit Party or
any Subsidiary thereof. The term “Equity Issuance” shall not include (A) any
Asset Disposition, (B) any Debt Issuance, (C) the issuance of any Capital Stock
of the Borrower constituting Acquisition Equity Consideration or (D) the
issuance of any Capital Stock of the Borrower or any of its Subsidiaries
pursuant to any employee stock or stock option compensation plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.

“Escrow Account” has the meaning specified in the Escrow Agreement.

“Escrow Agent” means Wells Fargo Bank, National Association, as escrow agent
under the Escrow Agreement and any successor escrow agent thereunder.

“Escrow Agreement” has the meaning specified in Section 6.4(c).

“Escrow Collateral” means all of the Borrower’s right, title and interest in and
to the Escrow Property, the Escrow Account and the Escrow Agreement.

“Escrow Prepayment Date” means the earliest to occur of (x) the abandonment or
termination of the Tender Offer or the Acquisition, (y) July 31, 2012 and
(z) the date of acceleration of the Delayed Draw Term Loans pursuant to
Section 12.2(a).

“Escrow Property” has the meaning specified in the Escrow Agreement.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

14



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for the Borrower and its Subsidiaries on a
Consolidated basis, in accordance with GAAP for any Fiscal Year, the excess, if
any, of:

(a) the sum, without duplication, of (i) Consolidated Net Income for such Fiscal
Year, (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in determining Consolidated Net Income for such Fiscal Year and
(iii) decreases in Working Capital for such Fiscal Year, over

(b) the sum, without duplication, of (i) the aggregate amount of cash
(A) actually paid by the Borrower and its Subsidiaries during such Fiscal Year
on account of Capital Expenditures and Permitted Acquisitions (other than any
amounts that were committed during a prior Fiscal Year to the extent such
amounts reduced Excess Cash Flow in such prior Fiscal Year per clause (b)(i)(B)
below), (B) committed during such Fiscal Year to be used to make Capital
Expenditures or Permitted Acquisitions which in either case have been actually
made or consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Fiscal Year and (C) of Investments
pursuant to Section 11.3(c) and (j) made during such Fiscal Year or committed
during such Fiscal Year to be made and for which a binding agreement exists as
of the time of determination of Excess Cash Flow for Fiscal Year (in each case
under this clause (i) other than to the extent any such Capital Expenditure,
Permitted Acquisition or other Investment is made or is expected to be made with
the proceeds of Indebtedness, any Equity Issuance, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA), (ii) the aggregate amount of all scheduled principal
payments or repayments of Indebtedness (other than mandatory prepayments of
Loans) made by the Borrower and its Subsidiaries during such Fiscal Year, but
only to the extent that such payments or repayments by their terms cannot be
reborrowed or redrawn and do not occur in connection with a refinancing of all
or any portion of such Indebtedness, (iii) voluntary principal prepayments of
any Term Loan and voluntary prepayments or repayments of Revolving Credit Loans
to the extent that the Revolving Credit Commitment is permanently reduced by an
equal amount at the time of such payment or prepayment, (iv) an amount equal to
the amount of all non-cash credits to the extent included in determining
Consolidated Net Income for such Fiscal Year and (v) increases to Working
Capital for such Fiscal Year.

“Excess Term Loan Proceeds” has the meaning assigned to it in Section 4.2(a).

“Excluded Acquired Business Assets” means the business unit of the Acquired
Business identified as its “Banking Community F1” segment and the Company’s
Investment in Yodlee, Inc.

“Excluded Company Shares” means any Company Shares or Online Resources Shares
owned by the Borrower or any of its Subsidiaries (including, without limitation,
BidCo and Online Resources AcquisitionCo) constituting “margin stock” within the
meaning of Regulation U to the extent the value of such Capital Stock exceeds
25.0% of the total value of all assets and Property of the Borrower and its
Subsidiaries that are subject to the provisions of Sections 11.2, 11.5, 11.11(a)
or any similar provision in other Indebtedness of the Borrower or any of its
Subsidiaries with a Lender or an Affiliate of a Lender that is subject to
Section 12.1(f)(ii).

 

15



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodities Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Credit Party or the grant of such security interest becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.11 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
September 29, 2011, by and among the Borrower and Wells Fargo Bank, National
Association, as the administrative agent and lender.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of all Term Loans made by
such Lender then outstanding or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

16



--------------------------------------------------------------------------------

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letter” means the separate fee letter agreement executed by the Borrower
and the Administrative Agent and/or certain of its affiliates dated August 29,
2011.

“First-Tier Foreign Subsidiary” means (i) any Foreign Subsidiary owned directly
by any Credit Party and (ii) any Domestic Subsidiary, substantially all of the
assets of which is stock in Foreign Subsidiaries that are corporations for U.S.
federal income tax purposes.

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of September 10, 2012 among the Borrower, Administrative Agent, the financial
institutions and the Subsidiary Guarantors listed on the signature pages
thereto.

“First Amendment Effective Date” means September 10, 2012, the date the
conditions precedent set forth in the First Amendment were satisfied or waived
in accordance therewith.

“Fiscal Year” means each fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of August 20, 2013 by and among the Borrower, the Subsidiary Guarantors, the
Lenders party thereto and the Administrative Agent.

“Fourth Amendment Effective Date” means the date upon which each of the
conditions precedent to the effectiveness to the Fourth Amendment are satisfied
or waived.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

17



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and maintained for the Borrower
and its Subsidiaries throughout the period indicated and (subject to
Section 14.9) consistent with the prior financial practice of the Borrower and
its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“GPC” means Applied Communications GPC Limited, an entity organized under the
laws of Ireland.

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise

 

18



--------------------------------------------------------------------------------

harmful to human health or the environment and are or become regulated by any
Governmental Authority, (c) the presence of which require investigation or
remediation under any Environmental Law or common law, (d) the discharge or
emission or release of which requires a permit or license under any
Environmental Law or other Governmental Approval, (e) which are deemed to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedge Bank” means any Person that, at the time it enters into a Hedging
Agreement permitted under Article XI, is a Lender, an Affiliate of a Lender, the
Administrative Agent, an Affiliate of the Administrative Agent, the Arranger or
an Affiliate of the Arranger, each in its capacity as a party to such Hedging
Agreement.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement (which such Hedging Agreement
is permitted hereunder) with any Person that is a Lender or an Affiliate of a
Lender at the time such Hedging Agreement is executed.

“IBM” means International Business Machines Corporation, a New York corporation.

“IBM Warrants” means the warrants issued by the Borrower to IBM to purchase up
to 1,427,035 shares of Capital Stock of the Borrower at a price of $27.50 per
share and up to 1,427,035 shares of Capital Stock of the Borrower at a price of
$33.00 per share.

“Increasing Revolving Lender” has the meaning assigned thereto in Section 2.7.

“Incremental Term Lender” has the meaning assigned thereto in Section 2.8.

“Incremental Term Loan” has the meaning assigned thereto in Section 2.8.

“Incremental Term Loan Commitment” means (a) as to any Incremental Term Lender,
the obligation of such Incremental Term Lender to make an Incremental Term Loan
to or for the account of the Borrower in accordance with Section 2.8 and (b) as
to all Incremental Term Lenders, the aggregate commitment of all Incremental
Term Lenders to make Incremental Term Loans in accordance with Section 2.8.

“Incremental Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Term Loan Maturity Date, but no earlier than thirty
(30) days after any

 

19



--------------------------------------------------------------------------------

Incremental Term Loan Notification Date (unless a shorter period is agreed to by
all the affected Incremental Term Lenders), on which each of the Incremental
Term Lenders makes Incremental Term Loans to the Borrower pursuant to
Section 2.8.

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.8.

“Incremental Term Loan Note” means a promissory note made by the Borrower in
favor of an Incremental Term Lender evidencing the Incremental Term Loans made
by such Incremental Term Lender, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Incremental Term Loan Notification” means the written notice by the Borrower of
its request to borrow Incremental Term Loans pursuant to Section 2.8.

“Incremental Term Loan Notification Date” means the date on which the
Incremental Term Loan Notification is received by the Administrative Agent.

“Incremental Term Loan Percentage” means, as to any Incremental Term Lender at
any time, the ratio of (a) the amount of the Incremental Term Loan Commitment of
such Incremental Term Lender to (b) the Incremental Term Loan Commitments of all
Incremental Term Lenders.

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other

 

20



--------------------------------------------------------------------------------

title retention agreements except trade payable arising in the ordinary course
of business), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(g) all obligations of any such Person to redeem, repurchase, exchange, defease
or otherwise make payments in respect of Disqualified Capital Stock of such
Person;

(h) all Net Hedging Obligations of such Person; and

(i) all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Initial Term Loans” means the collective reference to the Delayed Draw Term
Loan and that certain term loan made pursuant to the Online Resources
Incremental Agreement. The outstanding principal amount of the Initial Term
Loans as of the Fourth Amendment Effective Date is $473,125,000.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Investment” has the meaning assigned thereto in Section 11.3.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

21



--------------------------------------------------------------------------------

“Issuing Lender” means Wells Fargo, in its capacity as issuer of any Letters of
Credit issued hereunder on or after the Closing Date, or any successor thereto.

“L/C Commitment” means the lesser of (a) $35,000,000 and (b) an amount equal to
the Revolving Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date (including, without limitation, the Issuing Lender and the Swingline Lender
unless the context otherwise requires) set forth on the signature pages hereto
and each Person that hereafter becomes a party to this Agreement as a Lender
pursuant to Section 2.7, 2.8 or 14.10, other than any Person that ceases to be a
party hereto as a Lender pursuant to an Assignment and Assumption.

“Lender Addition and Acknowledgement Agreement” means, each agreement, in form
and substance satisfactory to the Administrative Agent, executed pursuant to
Section 2.7 and/or Section 2.8 by the Borrower and any existing Lender or New
Lender committing to provide an increase in the Revolving Credit Commitment
and/or Incremental Term Loans and, in each case, acknowledged by the
Administrative Agent and each Subsidiary Guarantor, (a) setting forth the terms
and conditions of (i) any increase in the Revolving Credit Commitment pursuant
to Section 2.7 and/or (ii) any Incremental Term Loans pursuant to Section 2.8
and (b) acknowledging that any New Lender shall be a party hereto and have the
rights (including, without limitation, voting rights) and obligations of a
Lender hereunder.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

“Letters of Credit” has the meaning assigned thereto in Section 3.1.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period

 

22



--------------------------------------------------------------------------------

(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then “LIBOR” shall be reasonably determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

 

LIBOR

  1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Liquidity Amount” means, as of any date of determination, an amount equal to
the sum of (a) the total amount of unrestricted cash on hand of the Borrower and
its Subsidiaries as of such date plus (b) the total amount of unrestricted Cash
Equivalents of the Borrower and its Subsidiaries as of such date plus (c) the
aggregate unused portion of the Revolving Credit Commitments at such time;
provided that the amounts set forth in clauses (a) and (b) above shall be
determined in good faith by the Borrower and certified as accurate by a
Responsible Officer of the Borrower.

 

23



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, each Security Document,
each Lender Addition and Acknowledgment Agreement (if any) and each other
document, instrument, certificate and agreement executed and delivered by the
Borrower or any of its Subsidiaries in connection with this Agreement or
otherwise referred to herein or contemplated hereby, all as may be amended,
restated, supplemented or otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and the Term Loans, and “Loan” means any of such Loans.

“Material Adverse Effect” means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on (a) the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, or (b) the ability of any such
Person to perform its obligations under the Loan Documents to which it is a
party.

“Material Contract” means any contract or other agreement, written or oral, of
the Borrower or any of its Subsidiaries the failure to comply with which could
reasonably be expected to have a Material Adverse Effect.

“Merged EBITDA Adjustments” means synergies in connection with the Acquisition
not to exceed (i) $32.5 million on the Acquisition Closing Date and for
the first Fiscal Quarter ended after the Acquisition Closing Date, (ii) $24.375
million for the second Fiscal Quarter ended after the Acquisition Closing Date,
(iii) $16.25 million for third Fiscal Quarter ended after the Acquisition
Closing Date and (iv) $8.135 million for the fourth Fiscal Quarter ended after
the Acquisition Closing Date.

“Merger” has the meaning assigned thereto in the Statement of Purpose.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) an amount equal to 100% of
the Fronting Exposure of all Swingline Lenders with respect to all Swingline
Loans outstanding at such time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Cash Proceeds” means, as applicable (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion

 

24



--------------------------------------------------------------------------------

thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.

“New Lender” means any bank, financial institution or investment fund committing
to make Extensions of Credit pursuant to Section 2.7 or Section 2.8 that was not
a Lender as of the applicable Revolving Credit Increase Effective Date or
Incremental Term Loan Effective Date relating to such Extensions of Credit.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 14.2
and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note, the Term Loan Notes and the Incremental Term Loan Notes, if any.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations and (d) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent,
in each case under any Loan Document or otherwise, with respect to any Loan or
Letter of Credit of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

25



--------------------------------------------------------------------------------

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.

“Online Resources” means Online Resources Corporation, a Delaware corporation.

“Online Resources Acquired Business” means Online Resources and its
Subsidiaries.

“Online Resources Acquisition” means the transactions consummated pursuant to
the Online Resources Acquisition Documents.

“Online Resources Acquisition Agreement” means the Transaction Agreement, dated
January 30, 2013, by and among the Borrower, Online Resources AcquisitionCo and
Online Resources.

“Online Resources Acquisition Closing Date” means the date of the consummation
of the Online Resources Merger.

“Online Resources AcquisitionCo” means Ocelot Acquisition Corp, a Delaware
corporation, a new formed special purpose entity and Wholly-Owned Subsidiary of
the Borrower.

“Online Resources Acquisition Documents” means, collectively, (a) the Online
Resources Acquisition Agreement and the other definitive documents related to
the Online Resources Acquisition (including, without limitation, the Online
Resources Shareholder Agreement) and all exhibits and schedules attached thereto
and (b) the Online Resources Tender Offer Documents.

“Online Resources Acquisition Expiration Date” means the earliest to occur of
(a) July 31, 2013, (b) the abandonment or termination of the Online Resources
Tender Offer or the Online Resources Acquisition and (c) the date of
acceleration of any of the Loans or termination of the Commitments pursuant to
Section 12.2(a).

“Online Resources Incremental Agreement” means that certain Incremental Term
Loan Agreement dated as of March 7, 2013 by and among the Administrative Agent,
the Borrower and certain banks party thereto, as lenders.

“Online Resources Merged EBITDA Adjustments” means synergies in connection with
the Online Resources Acquisition not to exceed (a) $19,500,000 on the Online
Resources Acquisition Closing Date and for the first Fiscal Quarter ended after
the Online Resources Acquisition Closing Date, (b) $14,625,000 for the second
Fiscal Quarter ended after the Online Resources Acquisition Closing Date,
(c) $9,750,000 for the third Fiscal Quarter ended after the Online Resources
Acquisition Closing Date, (d) $4,875,000 for the fourth Fiscal Quarter ended
after the Online Resources Acquisition Closing Date and (e) $0 for any Fiscal
Quarter thereafter.

“Online Resources Merger” means the merger of Online Resources AcquisitionCo
with and into Online Resources.

 

26



--------------------------------------------------------------------------------

“Online Resources Shareholder Agreement” means the collective reference to
(a) that certain Shareholder Agreement dated January 30, 2013 by and among the
Borrower, Online Resources AcquisitionCo and Special Value Opportunities Fund,
LLC, (b) that certain Shareholder Agreement dated January 30, 2013 by and among
the Borrower, Online Resources AcquisitionCo and Special Value Expansion Fund,
LLC, (c) that certain Shareholder Agreement dated January 30, 2013 by and among
the Borrower, Online Resources AcquisitionCo and Joseph Cowan and (d) that
certain Shareholder Agreement dated January 30, 2013 by and among the Borrower,
Online Resources AcquisitionCo and Tennanbaum Opportunities Partners V, LP.

“Online Resources Shares” means, as of any date of determination, the issued and
outstanding Capital Stock of Online Resources.

“Online Resources Tender Acceptance Date” means either (a) the first date upon
which (i) any portion of the Online Resources Shares is accepted and paid for by
Online Resources AcquisitionCo pursuant to, and in accordance with, the terms of
the Online Resources Acquisition Agreement and (ii) the preferred shares of
Online Resources are purchased by Online Resources AcquisitionCo pursuant to,
and in accordance with, the Online Resources Shareholder Agreement or (b) if
applicable, any date prior to the date described in clause (a), upon which the
Borrower requests and borrows a term loan pursuant to the Online Resources
Incremental Agreement (the proceeds of which will be placed into escrow on terms
and conditions satisfactory to the Administrative Agent and the Lenders
providing such term loan) for the purpose of financing the transactions
described in subclauses (i) and (ii) of clause (a) above.

“Online Resources Tender Offer” means the cash tender offer by Online Resources
AcquisitionCo to purchase all of the outstanding common stock of Online
Resources (including any common stock that may become outstanding upon the
exercise of options or other rights to acquire common stock).

“Online Resources Tender Offer Documents” means the collective reference to the
definitive documents relating to the Online Resources Tender Offer, including
the Schedule TO and offer to purchase filed by the Borrower with the SEC on
February 8, 2013, together with the related letter of transmittal and all other
“Offer Documents” (as defined in the Online Resources Acquisition Agreement),
and the other exhibits and schedules thereto.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

27



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.12(b)).

“Participant” has the meaning assigned thereto in Section 14.10(d).

“Participant Register” has the meaning assigned thereto in Section 14.10(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any employee benefit plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered by any Credit Party or
any ERISA Affiliate for the employees of any Credit Party or any ERISA Affiliate
or (b) has at any time within the preceding six (6) years been maintained,
funded or administered by any Credit Party or any ERISA Affiliate for the
employees of any Credit Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any investment by the Borrower or any Subsidiary
in the form of acquisitions of all or substantially all of the business or a
line of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the following requirements:

(a) the Borrower shall have delivered to the Administrative Agent on or before
the closing date of such acquisition, evidence of approval of the acquisition by
the acquiree’s board of directors or equivalent governing body or a copy of the
opinion of counsel delivered by legal counsel to the acquiree in connection with
the acquisition which evidences such approval or opines that such approval is
not required;

(b) (i) the Person or business to be acquired shall be in a substantially
similar or related line of business as the Borrower and its Subsidiaries or
(ii) the assets to be acquired shall be used by the Borrower or its Subsidiaries
in a business which is substantially similar or related to the line of business
of the Borrower and its Subsidiaries;

(c) if such acquisition involves the Borrower or any Subsidiary Guarantor, the
Borrower or such Subsidiary Guarantor shall be the surviving Person and no
Change of Control shall have been effected thereby;

(d) if such transaction involves the acquisition of a new Subsidiary, such
Subsidiary shall be domiciled within the United States and the Borrower shall
have delivered to the Administrative Agent by the time required pursuant to
Section 9.10 such documents as are reasonably requested by the Administrative
Agent or the Required Lenders (through the Administrative Agent) pursuant to
Section 9.10; provided that the Borrower and its Subsidiaries may make one or
more Permitted Acquisitions of Persons without complying with this clause (d)
subject to compliance with Section 11.3(c)(i) of this Agreement;

 

28



--------------------------------------------------------------------------------

(e) prior to the proposed closing date of such acquisition, the Borrower shall
have delivered to the Administrative Agent an Officer’s Compliance Certificate
for the most recent fiscal quarter end preceding such acquisition demonstrating,
in form and substance reasonably satisfactory thereto, pro forma compliance (as
of the date of the acquisition and after giving effect thereto and any
Extensions of Credit made or to be made in connection therewith) with each
covenant contained in Article X;

(f) no later than five (5) Business Days prior to the proposed closing date of
such acquisition the Borrower, to the extent requested by the Administrative
Agent, shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents, which shall be in form and substance reasonably satisfactory to the
Administrative Agent;

(g) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition;

(h) both before and after giving effect to the acquisition and any Extensions of
Credit made in connection with such acquisition, the Liquidity Amount shall be
greater than or equal to $50,000,000; and

(i) as of the closing date of the acquisition, the Person or business to be
acquired shall not be subject or party to any material pending or threatened
litigation.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
Borrower, net of the applicable acquired company’s cash and Cash Equivalent,
balance (as shown on its most recent financial statements delivered in
connection with the applicable Permitted Acquisition) to be paid on a singular
basis in connection with any applicable Permitted Acquisition as set forth in
the applicable Permitted Acquisition Documents executed by the Borrower or any
of its Subsidiaries in order to consummate the applicable Permitted Acquisition.

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

“Permitted Liens” means the Liens permitted pursuant to Section 11.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Platform” has the meaning assigned thereto in Section 8.4.

 

29



--------------------------------------------------------------------------------

“PM Systems” means P M Systems Corporation, a South Carolina corporation.

“Pre-Merger EBITDA Adjustments” means Consolidated EBITDA of the Acquired
Business or the Online Resources Acquired Business, as applicable, solely to the
extent of any cash dividend or distribution made to the Borrower by the Acquired
Business or the Online Resources Acquired Business, as applicable, in the
relevant period.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the Property or Person
disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included; provided that the
foregoing pro forma adjustments may be applied to any such definition, test or
financial covenant solely to the extent that such adjustments (i) are reasonably
expected to be realized within twelve (12) months of such Specified Transaction
as set forth in reasonable detail on a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent and (ii) are calculated on a
basis consistent with GAAP and Regulation S-X of the Exchange Act; and provided
further that the foregoing pro forma adjustment shall be without duplication of
any cost savings or additional costs that are already included in the
calculation of Consolidated EBITDA.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lender” has the meaning assigned thereto in Section 8.4.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned thereto in Section 14.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

30



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 13.6(b).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, any combination of Revolving Credit Lenders holding more
than fifty percent (50%) of the aggregate Extensions of Credit under the
Revolving Credit Facility; provided that the Revolving Credit Commitment of, and
the portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.

“Required Delayed Draw Lenders” means, at any date, any combination of Term Loan
Lenders holding more than fifty percent (50%) of the aggregate amount of the
Term Loan Commitment with respect to the Delayed Draw Term Loans or, if such
Term Loan Commitment has been terminated, any combination of Term Loan Lenders
holding more than fifty percent (50%) of the aggregate outstanding Delayed Draw
Term Loans; provided that the Term Loan Commitment of, and the portion of the
Delayed Draw Term Loan, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Delayed Draw Lenders.

“Resignation Effective Date” has the meaning assigned thereto in
Section 13.6(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of a Credit
Party or any other officer of such Credit Party reasonably acceptable to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

“Restricted Payment” has the meaning assigned thereto in Section 11.6.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans for
the account of the Borrower hereunder in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on the Register, as such Revolving Credit Commitment may be
increased, reduced or modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 2.7) and (b) as to all

 

31



--------------------------------------------------------------------------------

Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans, as such amount may be increased, reduced
or modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 2.7). The aggregate Revolving Credit
Commitment of all the Revolving Credit Lenders on the Closing Date shall be
$250,000,000.

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitments of all Revolving Credit Lenders.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II but excluding the Swingline Facility and any Incremental
Term Loan Facility established pursuant to Section 2.8 (including any increase
in such revolving credit facility established pursuant to Section 2.7).

“Revolving Credit Increase Effective Date” means the date, which shall be a
Business Day, on or before the Revolving Credit Maturity Date, but no earlier
than thirty (30) days after any Revolving Credit Increase Notification Date
(unless a shorter period is agreed to by all affected Increasing Revolving
Lenders), on which each of the Increasing Revolving Lenders increase (or, in the
case of New Revolving Lenders, provide) their respective Revolving Credit
Commitments to the Borrower pursuant to Section 2.7.

“Revolving Credit Increase Notification” means the written notice by the
Borrower of its desire to increase the Revolving Credit Commitment pursuant to
Section 2.7.

“Revolving Credit Increase Notification Date” means the date on which the
Revolving Credit Increase Notification is received by the Administrative Agent.

“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment.

“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) August 20,
2018, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 12.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit A-1, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

 

32



--------------------------------------------------------------------------------

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“S1 Intercompany Loan” means the intercompany loan made by ACI Worldwide to UK
Holding, the net cash proceeds of which will be used by UK Holding to fund the
transactions described in clause (b) of the definition of S1 Reorganization.

“S1 Reorganization” shall mean (a) the merger of each of S1 Corporation, a
Delaware corporation, S1, Inc., a Kentucky corporation, S1 Enterprise, Inc., a
Delaware corporation, Regency Systems Inc., a Texas corporation, S1 Real Estate
Holdings LLC, a Georgia limited liability company, x-Net Associates, Inc., a New
York corporation, Postilion, Inc., a Florida corporation and Software Dynamics
Incorporated, a California corporation, with and into ACI Worldwide, (b) the
capital contribution, sale or other transfer by ACI Worldwide to UK Holding of
all of the Capital Stock of each of the Specified S1 European Subsidiaries and
PM Systems held by ACI Worldwide and (c) the capital contribution, sale or other
transfer by ACI Worldwide to certain Foreign Subsidiaries of the Borrower of all
of the Capital Stock of the Specified S1 Foreign Subsidiaries held by ACI
Worldwide.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“SEC” means the Securities and Exchange Commission.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedging Agreement” means any Hedging Agreement permitted under
Article XI (other than an Excluded Swap Obligation), in each case that is
entered into by and between any Credit Party and any Hedge Bank.

 

33



--------------------------------------------------------------------------------

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedging Agreement and (ii) any Secured Cash Management
Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 13.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

“Security Documents” means the collective reference to the Collateral Agreement,
the Subsidiary Guaranty Agreement, the Escrow Agreement and any other agreement
or writing pursuant to which any Credit Party purports to pledge or grant a
security interest in any Property or assets securing the Secured Obligations or
any such Person purports to guaranty the payment and/or performance of the
Secured Obligations, in each case, as amended, restated, supplemented or
otherwise modified from time to time.

“Solvent” means, with respect to any Person on a particular date, that any such
Person (a) has capital sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage and is able to pay
its debts as they mature, (b) has assets having a value, both at fair valuation
and at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.

“Specified Representations” means the representations and warranties set forth
in Section 7.1(a), (c), (d), (e)(ii), (m), (r)(ii) and (t).

“Specified S1 European Subsidiaries” shall mean, collectively, S1 Deutschland
GmbH, an entity organized under the laws of Germany, S1 Belgium NV, an entity
organized under the laws of Belgium, S1 Global Limited, an entity organized
under the laws of the United Kingdom and S1 International IP Holdings Ltd, an
entity organized under the laws of the United Kingdom.

“Specified S1 Foreign Subsidiaries” shall mean, collectively, S1 Tech Services
Ltd., a corporation incorporated under the laws of Thailand, S1 Corp (s) Pte
Ltd., a corporation organized under the laws of Singapore, S1 Ireland Ltd, a
corporation organized under the laws of Ireland and S1 Services (India) Private
Ltd., a corporation organized under the laws of India.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition, (c) on and after the Online Resources Acquisition Closing Date, the
Online Resources Acquisition and (d) the Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Subsidiary subordinated in right and time of payment to
the Obligations and containing such other terms and conditions, in each case as
are satisfactory to the Required Lenders.

 

34



--------------------------------------------------------------------------------

“Subsequent Offering Period” means an additional period following the Tender
Offer Closing Date during which stockholders of the Company who have not
previously tendered their Company Shares may tender and receive the same
consideration provided in the Tender Offer, assuming full proration, as set
forth in the Tender Offer Documents.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management of which is otherwise
controlled by (directly or indirectly) such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

“Subsidiary Guarantors” means each direct or indirect Domestic Subsidiary of the
Borrower in existence on the Closing Date which is a party to the Subsidiary
Guaranty Agreement and any other Subsidiary of the Borrower which becomes a
party to a Subsidiary Guaranty Agreement pursuant to Section 9.10.

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date executed by the Subsidiary Guarantors in favor of the Administrative
Agent for the ratable benefit of itself and the Secured Parties, substantially
in the form of Exhibit H, as amended, restated, supplemented or otherwise
modified from time to time.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) $10,000,000 and (b) an amount
equal to the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

35



--------------------------------------------------------------------------------

“Swingline Termination Date” means the first to occur of (a) the resignation of
Wells Fargo as Administrative Agent in accordance with Section 13.6 and (b) the
Revolving Credit Maturity Date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“TargetCo” means the entity organized under the laws of Australia, which is
identified as the “Company” in the TargetCo Purchase Agreement.

“TargetCo Acquisition” means the acquisition of all of the outstanding shares of
Capital Stock of TargetCo by AcquisitionCo pursuant to the TargetCo Purchase
Agreement.

“TargetCo Intercompany Loan” means the intercompany loan made by ACI Worldwide
to GPC, the net cash proceeds of which will be used to finance the TargetCo
Acquisition.

“TargetCo Purchase Agreement” means that certain Agreement for Sale to be
entered into on or about September 13, 2012, by and among AcquisitionCo,
TargetCo and the other parties thereto.

“TargetCo Transactions” means, collectively, (a) the making of the TargetCo
Intercompany Loans, (b) the capital contribution or other transfer of all of the
shares of Capital Stock of ACI Australia held by ACI Worldwide to GPC, (c) the
capital contribution, sale or other transfer of all of the shares of Capital
Stock of ACI Australia held by GPC to AcquisitionCo, (d) the consummation of the
TargetCo Acquisition and (e) the payment of any Transaction Costs incurred in
connection with the foregoing.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tender Offer” has the meaning assigned thereto in the Statement of Purpose.

“Tender Offer Closing Date” has the meaning assigned thereto in the Statement of
Purpose.

“Tender Offer Closing Date Material Adverse Effect” means, with respect to any
Person, any event, change, effect, development, condition or occurrence (each,
an “Effect”), individually or in the aggregate with all other Effects, that
(I) is materially adverse on or with respect to the business, financial
condition or continuing results of operations of such Person and its
Subsidiaries, taken as a whole, other than any event, change, effect,
development, condition or occurrence: (a) in or generally affecting the economy
or the financial, commodities or securities markets in the United States or
elsewhere in the world or the industry or industries in which such

 

36



--------------------------------------------------------------------------------

party or its Subsidiaries operate generally or (b) resulting from or arising out
of (i) the pendency or announcement of or compliance with the Transactions (as
such term is defined in the Acquisition Agreement) (including the loss of any
customer, vendor, supplier or prospect or a reduction in the amount of business
such customer, vendor or supplier does with such Person or its Subsidiaries
resulting from or arising out of the pendency or announcement of the
Transactions (as such term is defined in the Acquisition Agreement)), (ii) any
departure or termination of any officers, directors, employees or independent
contractors of such Person or any of its Subsidiaries, (iii) any changes in
GAAP, Law or accounting standards or interpretations thereof, (iv) any natural
disasters or weather-related or other force majeure event, (v) any changes in
national or international political conditions, including any engagement in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, the outbreak or escalation of hostilities or acts of war, sabotage or
terrorism, (vi) the failure of such party to meet any internal or published
projections, forecasts or revenue or earnings predictions (it being understood
that the facts or occurrences giving rise or contributing to such failure may be
deemed to constitute, or be taken into account in determining whether there has
been or would reasonably be expected to be, a Material Adverse Effect),
(vii) any change in the market price or trading volume of such Person’s
securities (it being understood that the facts or occurrences giving rise or
contributing to such change may be deemed to constitute, or be taken into
account in determining whether there has been or would reasonably be expected to
be, a Material Adverse Effect), (viii) any action, suit or other legal
proceeding brought by stockholders of such Person arising from or relating to
the Transactions, or (ix) any failure to obtain, or any denial or withdrawal of
any application for, any license, consent, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Authority in
connection with the Transactions (as such term is defined in the Acquisition
Agreement), but only to the extent, in each of clauses (a), (b)(iii), (b)(iv)
and (b)(v), that such event, change, effect, development, condition or
occurrence does not affect such Person and its Subsidiaries, taken as a whole,
in a materially disproportionate manner relative to other participants in the
business, industries or geographic region or territory in which such Person and
its Subsidiaries operate; or (II) would prevent or materially delay such Person
from consummating the Transactions (as such term is defined in the Acquisition
Agreement) or otherwise prevent or materially delay such Person from performing
its obligations under this Agreement, other than any delay due to the failure to
obtain the license, consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority in
connection with the Transactions (as such term is defined in the Acquisition
Agreement).

“Tender Offer Documents” means the definitive documents of BidCo and relating to
the Tender Offer, including the Schedule TO and offer to exchange on Form S-4
filed by the Borrower with the SEC on August 30, 2011, together with the related
Letter of Election and Transmittal, and the other exhibits and schedules
thereto, as amended or supplemented prior to the date hereof, or as otherwise in
form and substance reasonably satisfactory to the Administrative Agent.

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Initial Term Loans and/or Incremental Term Loans, as
applicable, to the account of the Borrower hereunder on the Delayed Draw Funding
Date (in the case of the Delayed Draw Term Loan) or the applicable borrowing
date (in the case of any other Term Loan) in an aggregate principal amount not
to exceed the amount set forth opposite such

 

37



--------------------------------------------------------------------------------

Lender’s name on the Register, as such amount may be increased, reduced or
otherwise modified at any time or from time to time pursuant to the terms hereof
and (b) as to all Lenders, the aggregate commitment of all Lenders to make such
Term Loans. The aggregate Term Loan Commitment with respect to the Delayed Draw
Term Loan of all Lenders on the Closing Date shall be $200,000,000.

“Term Loan Facility” means the term loan facilities established pursuant to
Article IV and the Online Resources Incremental Agreement (including any new
term loan facility established pursuant to Section 2.8).

“Term Loan Lender” means any Lender with a Term Loan Commitment.

“Term Loan Maturity Date” means the first to occur of (a) August 20, 2018, or
(b) the date of acceleration of the Initial Term Loans pursuant to
Section 12.2(a).

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Initial Term Loans made by such Term
Loan Lender, substantially in the form attached as Exhibit A-3, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

“Term Loan Percentage” means, as to any Term Loan Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Term Loan Lender to (b) the aggregate
outstanding principal balance of all such Term Loans of all Term Loan Lenders.

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted in or could reasonably be
expected to have a Material Adverse Effect: (a) a “Reportable Event” described
in Section 4043 of ERISA for which the thirty (30) day notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC under Section 4042 of ERISA, or (e) the occurrence of any other event
or condition which would constitute grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan, or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if

 

38



--------------------------------------------------------------------------------

withdrawal liability is asserted by such plan, or (i) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (j) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) any Pension Plan becoming subject to funding based
benefit restrictions under Section 436 of the Code, (l) the receipt or request
of a funding waiver from the IRS with respect to any Pension Plan, (m) the
failure to make any contributions or pay any amounts due and owing as required
by Sections 412 or 430 of the Code, Section 302 of ERISA or the terms of any
Pension Plan prior to the due dates of such contributions under Sections 412 or
430 of the Code or Section 302 of ERISA, (n) any event requiring any disclosure
under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension
Plan, or (o) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Credit Party or any ERISA Affiliate.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Third Amendment” means that certain Third Amendment to Credit Agreement and
First Amendment to Subsidiary Guaranty Agreement dated as of March 4, 2013 by
and among the Borrower, the Subsidiary Guarantors, the Lenders party thereto and
the Administrative Agent.

“Third Amendment Effective Date” means the date upon which each of the
conditions precedent to the effectiveness to the Third Amendment are satisfied
or waived.

“Ticking Fee” has the meaning assigned thereto in Section 5.3(b).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction Costs” means without duplication all transaction fees, charges and
other amounts related to the Transactions, the Acquisition, the Online Resources
Acquisition or any other Permitted Acquisition (including, for the avoidance of
doubt, the TargetCo Acquisition) (including, without limitation, (a) any
financing fees, merger and acquisition fees (including consulting, advisory or
brokerage fees), legal fees and expenses, due diligence fees or any other fees
and expenses during such period in connection therewith and (b) the aggregate
amount of all payments funded from the earnings of the Borrower and its
Subsidiaries and made during such period in connection therewith, including,
without limitation, indemnity payments, working capital and purchase price
adjustments, earn outs or other contingent payments), as approved by the
Administrative Agent, in each case to the extent paid within six (6) months of
the closing of the Credit Facility, the Acquisition, the Online Resources
Acquisition or such Permitted Acquisition, as applicable, and approved by the
Administrative Agent in its reasonable discretion.

 

39



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness (other than Indebtedness permitted pursuant to Section 11.1) on the
Closing Date), (b) the initial Extensions of Credit and (c) the payment of the
Transaction Costs incurred in connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“UK Holding” means Applied Communications Inc. U.K. Holding Limited, an entity
organized under the laws of England and Wales.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“Unrestricted” shall mean, when referring to cash and Cash Equivalents of the
Borrower and its Subsidiaries, that such cash and Cash Equivalents (a) do not
appear or would not be required to appear as “restricted” on the financial
statements of the Borrower or any such Subsidiary (unless related to the Loan
Documents or the Liens created thereunder), (b) are not subject to a Lien in
favor of any Person other than the Administrative Agent under the Loan Documents
or (c) are not otherwise unavailable to the Borrower or such Subsidiary.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g)(ii)(B).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors and/or one, or more of its Wholly-Owned
Subsidiaries.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Working Capital” means, for the Borrower and its Subsidiaries on a Consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and cash equivalents and taxes
and deferred taxes) over (b) current liabilities, excluding, without
duplication, (i) the current portion of any long-term Indebtedness,
(ii) outstanding Revolving Credit Loans and Swingline Loans, (iii) the current
portion of current taxes and deferred income taxes and (iv) the current portion
of accrued Consolidated Interest Expense.

 

40



--------------------------------------------------------------------------------

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(h) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(b), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 14.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

 

41



--------------------------------------------------------------------------------

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

SECTION 1.9 Guaranty Obligations. Unless otherwise specified, the amount of any
Guaranty Obligation shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.

SECTION 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Sections 11.1, 11.2, 11.3, 11.5 and 11.6, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Net Income in the annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1(a) or (b), as applicable. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 11.1, 11.2 and 11.3, with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no breach of any basket contained in such Sections shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred; provided that for the
avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

 

42



--------------------------------------------------------------------------------

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Revolving Credit Lender severally agrees
to make Revolving Credit Loans to the Borrower from time to time from the
Closing Date through, but not including, the Revolving Credit Maturity Date as
requested by the Borrower in accordance with the terms of Section 2.3; provided,
that (a) on the Closing Date, the aggregate Revolving Credit Outstandings shall
not exceed $200,000,000, (b) after the Closing Date, the Revolving Credit Loans
(after giving effect to any amount requested) shall not exceed an amount equal
to the Revolving Credit Commitment less the sum of all outstanding Swingline
Loans and L/C Obligations and (c) the principal amount of outstanding Revolving
Credit Loans from any Revolving Credit Lender to the Borrower shall not at any
time exceed such Revolving Credit Lender’s Revolving Credit Commitment less such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of outstanding
L/C Obligations and outstanding Swingline Loans. Each Revolving Credit Loan by a
Revolving Credit Lender shall be in a principal amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion. Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender may in its sole discretion make Swingline Loans to the Borrower
from time to time from the Closing Date through, but not including, the
Swingline Termination Date; provided, that (a) after giving effect to any amount
requested, the Revolving Credit Outstandings shall not exceed the Revolving
Credit Commitment and (b) the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested), shall not exceed
the lesser of (i) an amount equal to the Revolving Credit Commitment less the
sum of all outstanding Revolving Credit Loans and the L/C Obligations and
(ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its Revolving Credit Commitment
Percentage of Revolving Credit Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon demand by the Swingline Lender but in
no event later than 1:00 p.m. on the next succeeding Business Day after such
demand is made. No Revolving Credit Lender’s obligation to fund its Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit

 

43



--------------------------------------------------------------------------------

Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of the Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 13.3 and which
such Event of Default has not been waived in accordance with Section 14.2). If,
at any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Revolving Credit Commitment Percentage of
any amount recovered from the Swingline Lender as provided in the preceding
sentence, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Revolving Credit Lender its Revolving
Credit Commitment Percentage of such payment.

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 12.1(i) or
(j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

 

44



--------------------------------------------------------------------------------

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.13 and Section 5.14.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof and (z) with respect to Swingline Loans in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.

(b) Disbursement of Revolving Credit Loans and Swingline Loans. Not later than
1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the Administrative Agent’s Office in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the Administrative Agent’s Office in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form of Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Revolving Credit Loan. Revolving Credit Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Revolving Credit Lenders as provided in Section 2.2(b).

 

45



--------------------------------------------------------------------------------

SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.

(a) Repayment on Revolving Credit Maturity. The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance
with Section 2.2(b) (but, in any event, no later than the Revolving Credit
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 12.2(b)). The application of any prepayment
of Revolving Credit Loans pursuant to this Section 2.4(b) shall be made first to
Base Rate Loans and second, to LIBOR Rate Loans.

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form of Exhibit D (a “Notice of Prepayment”) given not later than 11:00 a.m.
(i) on the same Business Day as each Base Rate Loan and each Swingline Loan and
(ii) at least three (3) Business Days before each LIBOR Rate Loan, specifying
the date and amount of prepayment and whether the prepayment is of LIBOR Rate
Loans, Base Rate Loans, Swingline Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Revolving Credit Lender. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $5,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate
Loans and $100,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans. A Notice of Prepayment received after 11:00 a.m.
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(e) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedging Agreement.

 

46



--------------------------------------------------------------------------------

(f) Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.5(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.5(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitments.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All commitment fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit. Such Cash
Collateral shall be applied in accordance with Section 12.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment, the
Swingline Commitment, the Swingline Facility, the L/C Facility and the Revolving
Credit Facility. Such Cash Collateral shall be applied in accordance with
Section 12.2(b). All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination. If the reduction of the Revolving Credit Commitment
requires the repayment of any LIBOR Rate Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the Revolving Credit Maturity Date.

SECTION 2.7 Increase of Revolving Credit Commitment.

(a) As an alternative to, or in addition to, Section 2.8 below, subject to the
conditions set forth below, at any time prior to the Revolving Credit Maturity
Date, the Borrower shall have the right upon not less than thirty (30) days’ (or
such shorter period as may be agreed to by the

 

47



--------------------------------------------------------------------------------

Administrative Agent) prior written notice to the Administrative Agent pursuant
to a Revolving Credit Increase Notification, to request an increase in the
Revolving Credit Commitment in an aggregate principal amount as may be specified
by the Borrower. Such Revolving Credit Increase Notification shall specify the
applicable Revolving Credit Increase Effective Date.

(b) Increases in the Revolving Credit Commitment shall be obtained from existing
Revolving Credit Lenders or New Lenders that qualify as Eligible Assignees (each
such New Lender, collectively with the existing Revolving Credit Lenders
providing increased Revolving Credit Commitments, the “Increasing Revolving
Lenders”), in each case in accordance with this Section 2.7; provided that no
Lender shall have any obligation to provide any portion of such increase.

(c) The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment:

(i) such increase in the Revolving Credit Commitment pursuant to this
Section 2.7 (and any Extensions of Credit made thereunder) shall constitute
Obligations of the Borrower and shall be guaranteed and secured with the other
Extensions of Credit on a pari passu basis;

(ii) the Administrative Agent shall have received from the Borrower, updated
financial projections and an Officer’s Compliance Certificate, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, as of the Revolving Credit Increase Effective Date and after
giving effect to any such increase in the Revolving Credit Commitment (and, if
applicable, any simultaneous Incremental Term Loan made pursuant to Section 2.8)
and any Extensions of Credit made or to be made in connection therewith (it
being understood that the full principal amount of such increase shall be deemed
to be an Extension of Credit to be made in connection therewith), the Borrower
will be in pro forma compliance with the financial covenants set forth in
Article X;

(iii) no Default or Event of Default shall have occurred and be continuing as of
the applicable Revolving Credit Increase Effective Date and after giving effect
to such increase in the Revolving Credit Commitment pursuant to this Section 2.7
(and, if applicable, any simultaneous Incremental Term Loan made pursuant to
Section 2.8) and any Extensions of Credit made in connection therewith;

(iv) the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct on and as of
the Revolving Credit Increase Effective Date with the same effect as if made on
and as of such date (other than those representations and warranties that by
their terms speak as of a particular date, which representations and warranties
shall be true and correct as of such particular date);

(v) in no event shall the aggregate amount of all increases in the Revolving
Credit Commitment pursuant to this Section 2.7 from and after the Fourth
Amendment Effective Date (including the requested increase) plus the aggregate
amount of all Incremental Term Loans made pursuant to Section 2.8 from and after
the Fourth Amendment Effective Date exceed $300,000,000;

 

48



--------------------------------------------------------------------------------

(vi) the amount of such increase in the Revolving Credit Commitment pursuant to
this Section 2.7 shall not be less than a minimum principal amount of
$10,000,000, or, if less, the remaining amount permitted pursuant to clause (v)
above;

(vii) unless previously provided, the Administrative Agent shall have received a
resolution duly adopted by the board of directors of each Credit Party
authorizing such increase in the Revolving Credit Commitment;

(viii) the Borrower and each Increasing Revolving Lender shall execute and
deliver a Lender Addition and Acknowledgement Agreement to the Administrative
Agent, for its acceptance and recording in the Register;

(ix) the Administrative Agent shall have received any documents or information,
including any joinder agreements, in connection with such increase in the
Revolving Credit Commitment as it may request in its reasonable discretion; and

(x) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of L/C Obligations will be reallocated by the Administrative Agent
on the applicable Revolving Credit Increase Effective Date among the Revolving
Credit Lenders in accordance with their revised Revolving Credit Commitment
Percentages (and the Revolving Credit Lenders agree to make all payments and
adjustments necessary to effect such reallocation and the Borrower shall pay any
and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment).

(d) Notwithstanding the provisions of Section 14.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the proposed
increase in the Revolving Credit Commitment pursuant to this Section 2.7 on
behalf of the Lenders; provided that such amendment shall not modify this
Agreement or any other Loan Document in any manner materially adverse to any
Lender without the consent of such Lenders adversely affected thereby in
accordance with Section 14.2 hereof.

(e) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgment Agreement, from and after the applicable
Revolving Credit Increase Effective Date, (i) each Increasing Revolving Lender
shall have a Revolving Credit Commitment as set forth in the Register and all
the rights and obligations of a Revolving Credit Lender with a Revolving Credit
Commitment hereunder and (ii) all Revolving Credit Loans made on account of any
increase in the Revolving Credit Commitment pursuant to this Section 2.7 shall
bear interest at the rate applicable to the Revolving Credit Loans immediately
prior to giving effect to such increase in the Revolving Credit Commitment
pursuant to this Section 2.7.

 

49



--------------------------------------------------------------------------------

(f) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 14.10(c).

(g) Upon the request of any Increasing Revolving Lender, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for any surrendered
Revolving Credit Note or Revolving Credit Notes of any existing Revolving Credit
Lender or with respect to any New Lender, a new Revolving Credit Note or
Revolving Credit Notes to the applicable Revolving Credit Lenders in amounts
equal to the Revolving Credit Commitment of such Revolving Credit Lenders as set
forth in the Register. Such new Revolving Credit Note or Revolving Credit Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such Revolving Credit Commitments, shall be dated as of the Revolving
Credit Increase Effective Date and shall otherwise be in substantially the form
of the existing Revolving Credit Notes. Each surrendered Revolving Credit Note
and/or Revolving Credit Notes shall be canceled and returned to the Borrower.

SECTION 2.8 Optional Incremental Term Loans.

(a) As an alternative to, or in addition to, Section 2.7 above, subject to the
conditions set forth below, at any time prior to the Revolving Credit Maturity
Date, the Borrower shall have the right upon not less than thirty (30) days’ (or
such shorter period as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent pursuant to an Incremental Term Loan
Notification, to request term loans in an aggregate principal amount as may be
specified by the Borrower (such term loans, the “Incremental Term Loans”). Such
Incremental Term Loan Notification shall specify the applicable Incremental Term
Loan Effective Date, and on or prior to such date, the Borrower shall deliver a
Notice of Borrowing with respect to such Incremental Term Loan.

(b) Each Incremental Term Loan shall be obtained from existing Lenders or from
New Lenders that qualify as Eligible Assignees (each such New Lender,
collectively with the existing Lenders providing Incremental Term Loans, the
“Incremental Term Lenders”), in each case in accordance with this Section 2.8;
provided that no Lender shall have any obligation to provide any portion of such
Incremental Term Loans.

(c) The following terms and conditions shall apply to each Incremental Term
Loan:

(i) such Incremental Term Loan made pursuant to this Section 2.8 shall
constitute an Obligation of the Borrower and shall be guaranteed and secured
with the other Extensions of Credit on a pari passu basis;

(ii) the Administrative Agent shall have received from the Borrower, updated
financial projections and an Officer’s Compliance Certificate, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, as of the Incremental Term Loan Effective Date and after
giving effect to any such Incremental Term Loan (and, if applicable, any
simultaneous increase in the Revolving Credit Commitment pursuant to
Section 2.7), the Borrower will be in pro forma compliance with the financial
covenants set forth in Article X;

 

50



--------------------------------------------------------------------------------

(iii) no Default or Event of Default shall have occurred and be continuing as of
the applicable Incremental Term Loan Effective Date and after giving effect to
the making of any such Incremental Term Loans (and, if applicable, any
simultaneous increase in the Revolving Credit Commitment pursuant to
Section 2.7);

(iv) the representations and warranties made by each Credit Party in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the Incremental Term Loan Effective Date with the same effect as if made on and
as of such date (other than those representations and warranties that by their
terms speak as of a particular date, which representations and warranties shall
be true and correct as of such particular date);

(v) in no event shall the aggregate principal amount of all Incremental Term
Loans made pursuant to this Section 2.8 from and after the Fourth Amendment
Effective Date (including the requested Incremental Term Loan) plus the
aggregate amount of all increases in the Revolving Credit Commitment pursuant to
Section 2.7 from and after the Fourth Amendment Effective Date, exceed
$300,000,000;

(vi) the amount of such Incremental Term Loan obtained hereunder shall not be
less than a minimum principal amount of $25,000,000, or, if less, the remaining
amount permitted pursuant to clause (v) above;

(vii) unless previously provided, the Administrative Agent shall have received a
resolution duly adopted by the board of directors of each Credit Party
authorizing such Incremental Term Loan;

(viii) each Incremental Term Loan shall be made on the applicable Incremental
Term Loan Effective Date specified in the Incremental Term Loan Notification and
will mature and amortize in a manner reasonably acceptable to the Administrative
Agent, the Incremental Term Lenders making such Incremental Term Loan and the
Borrower, but will not in any event have a shorter average life to maturity than
the remaining average life to maturity of any Initial Term Loan or a maturity
date earlier than the Term Loan Maturity Date;

(ix) the Applicable Margin and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the Administrative Agent, the applicable
Incremental Lenders and the Borrower on the applicable Increased Amount Date;
provided that if the Applicable Margin in respect of any Incremental Term Loan
exceeds the Applicable Margin for any Initial Term Loan by more than 0.50%, then
the Applicable Margin for such Initial Term Loan shall be increased so that the
Applicable Margin in respect of such Initial Term Loan is equal to the
Applicable Margin for the Incremental Term Loan minus 0.50%; provided further in
determining the Applicable Margin(s) applicable to each Incremental Term Loan
and the Applicable Margin(s) for such Initial Term Loan, (1) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under such Incremental
Term Loan or such Initial Term Loan in the initial primary syndication thereof
shall be included (with OID being equated to interest based on assumed four-year
life to maturity)

 

51



--------------------------------------------------------------------------------

and (2) customary arrangement or commitment fees payable to any Lead Arranger
(or its affiliates) in connection with such Initial Term Loan or to one or more
arrangers (or their affiliates) of any Incremental Term Loan shall be excluded
(it being understood that the effects of any and all interest rate floors shall
be included in determining Applicable Margin(s) under this provision); provided
that, notwithstanding anything to the contrary in this clause (ix) or any other
provision of this Agreement or any other Loan Document, this clause (ix) shall
not apply to any Incremental Term Loan that has (A) a weighted average life to
maturity that is longer than the remaining average life to maturity of each
Initial Term Loan and (B) a final maturity that is at least 1 year after the
date specified in clause (a) of the definition of Revolving Credit Maturity
Date;

(x) any Incremental Term Lender shall be entitled to the same voting rights as
the existing Term Loan Lenders under the Term Loan Facility and each Incremental
Term Loan shall receive proceeds of prepayments on the same basis as the Initial
Term Loans (such prepayments to be shared pro rata on the basis of the original
aggregate funded amount thereof among each Initial Term Loan and the Incremental
Term Loans);

(xi) except as provided above, all other terms and conditions applicable to such
Incremental Term Loan shall, except to the extent otherwise provided in this
Section 2.8, be identical to the terms and conditions applicable to the Delayed
Draw Term Loan;

(xii) the Incremental Term Loans shall be deemed to be Term Loans; provided that
such Incremental Term Loan shall be designated as a separate tranche of Term
Loans for all purposes of this Agreement;

(xiii) the Borrower and each Incremental Term Lender shall execute and deliver a
Lender Addition and Acknowledgment Agreement to the Administrative Agent, for
its acceptance and recording in the Register; and

(xiv) the Administrative Agent shall have received any documents or information,
including any joinder agreements, in connection with such Incremental Term Loan
as it may request in its reasonable discretion.

(d) Notwithstanding the provisions of Section 14.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the Incremental
Term Loan pursuant to this Section 2.8 on behalf of the Lenders; provided that
such amendment shall not modify this Agreement or any other Loan Document in any
manner materially adverse to any Lender without the consent of such Lenders
adversely affected thereby in accordance with Section 14.2 hereof.

(e) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgement Agreement, from and after the applicable
Incremental Term Loan Effective Date, each Incremental Term Lender shall have an
Incremental Term Loan Commitment as set forth in the Register and all the rights
and obligations of a Lender with such an Incremental Term Loan Commitment
hereunder. The applicable Incremental Term Lenders shall make the Incremental
Term Loans to the Borrower on the applicable Incremental Term Loan Effective
Date in an amount equal to the Incremental Term Loan Commitment of each
Incremental Term Lender with respect to such Incremental Term Loan as agreed
upon pursuant to subsection (b) above.

 

52



--------------------------------------------------------------------------------

(f) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 14.10(c).

(g) Upon the request of any Incremental Term Lender, the Borrower shall execute
and deliver to the Administrative Agent Incremental Term Loan Notes to such
applicable Incremental Term Lenders in amounts equal to the Incremental Term
Loans of such Incremental Term Lenders as set forth in the Register. Such
Incremental Term Loan Note or Incremental Term Loan Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
Incremental Term Loans and shall be dated as of the Incremental Term Loan
Effective Date.

(h) The Applicable Margin and pricing grid, if applicable, for the Incremental
Term Loans shall be determined on the applicable Incremental Term Loan Effective
Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day from the Closing
Date to but not including the fifth (5th) Business Day prior to the Revolving
Credit Maturity Date in such form as may be approved from time to time by the
Issuing Lender; provided, that the Issuing Bank shall have no obligation to
issue such Letter of Credit if after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Commitment or (b) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment. Each Letter of Credit
shall (i) be denominated in Dollars in a minimum amount of $100,000 or such
other amount agreed to by the Administrative Agent and the Issuing Lender,
(ii) be a standby letter of credit issued to support obligations of the Borrower
or any of its Subsidiaries, contingent or otherwise, incurred in the ordinary
course of business, (iii) expire on a date no more than twelve (12) months after
the date of issuance or last renewal of such Letter of Credit, which date shall
be no later than the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date and (iv) be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Application or as determined by the Issuing Lender
and, to the extent not inconsistent therewith, the laws of the State of New
York. The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any Applicable
Law. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires.

 

53



--------------------------------------------------------------------------------

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.13 and Section 5.14.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the Issuing Lender shall process such Letter of Credit Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three (3) Business Days after its receipt of
the Letter of Credit Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by the Issuing Lender and the Borrower. The Issuing Lender shall
promptly furnish to the Borrower a copy of such Letter of Credit and promptly
notify each L/C Participant of the issuance and upon request by any L/C
Participant, furnish to such L/C Participant a copy of such Letter of Credit and
the amount of such L/C Participant’s participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 5.14, the Borrower shall
pay to the Administrative Agent, for the account of the Issuing Lender and the
L/C Participants, a letter of credit commission with respect to each Letter of
Credit in an amount equal to the face amount of such Letter of Credit multiplied
by the Applicable Margin with respect to Revolving Credit Loans that are LIBOR
Rate Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section in accordance with their respective Revolving
Credit Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit in an amount equal to the
face amount of such Letter of Credit multiplied by one-eighth of one percent
(0.125%) per annum. Such issuance fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the Administrative Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

 

54



--------------------------------------------------------------------------------

SECTION 3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a

 

55



--------------------------------------------------------------------------------

Revolving Credit Loan as provided for in this Section or with funds from other
sources), in same day funds, the Issuing Lender on each date on which the
Issuing Lender notifies the Borrower of the date and amount of a draft paid
under any Letter of Credit for the amount of the sum of: (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan bearing interest at
the Base Rate plus the Applicable Margin on such date in the amount of the sum
of: (a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment, and the
Revolving Credit Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate plus the Applicable Margin in such amount, the proceeds of which
shall be applied to reimburse the Issuing Lender for the amount of the related
drawing and costs and expenses. Each Revolving Credit Lender acknowledges and
agrees that its obligation to fund a Revolving Credit Loan in accordance with
this Section to reimburse the Issuing Lender for any draft paid under a Letter
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article VI If the Borrower has elected
to pay the amount of such drawing with funds from other sources and shall fail
to reimburse the Issuing Lender as provided above, the unreimbursed amount of
such drawing shall bear interest at the rate which would be payable on any
outstanding Revolving Credit Loans which are Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower may have or
have had against the Issuing Lender or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

 

56



--------------------------------------------------------------------------------

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1 Term Loan. Subject to the terms and conditions of this Agreement,
each Term Loan Lender party hereto on the Closing Date severally agrees to make,
and did make, the Delayed Draw Term Loan to the Borrower from the Closing Date
through, but not including, the Delayed Draw Termination Date in a principal
amount equal to such Lender’s Term Loan Commitment on the proposed borrowing
date. Prior to the Fourth Amendment Effective Date, each of the Term Loan
Lenders party to the Online Resources Incremental Agreement severally agrees to
make, and did make, a term loan to the Borrower hereunder pursuant to the Online
Resources Incremental Agreement.

SECTION 4.2 Procedure for Advance of Term Loans.

(a) Delayed Draw Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 11:00 a.m. (i) on the same Business Day
as each Base Rate Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan (provided that the Borrower has delivered to the Administrative
Agent a letter in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement), of its intention to borrow, specifying (A) the
date of such borrowing (the “Delayed Draw Funding Date”), which shall be a
Business Day, (B) the amount of such borrowing, which shall be, (x) with respect
to Base Rate Loans in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof, (C) whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, and (D) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto; provided, that the Delayed Draw Term Loan shall be
made in one drawing on the Delayed Draw Funding Date. Upon receipt of such
Notice of Borrowing from the Borrower, the Administrative Agent shall promptly
notify each Term Loan Lender thereof. Not later than 1:00 p.m. on the proposed
Delayed Draw Funding Date, each Term Loan Lender will make available to the
Administrative Agent for the account of the Borrower, at the Administrative
Agent’s Office in immediately available funds, the amount of such Delayed Draw
Term Loan to be made by such Term Loan Lender on the Delayed Draw Funding Date.
The Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of the Delayed Draw Term Loan in immediately available funds by
wire transfer to such Person or Persons as may be designated by the Borrower in
writing; provided that to the extent the proceeds of the Delayed Draw Term Loan
funded on the Delayed Draw Funding Date, together with the Cash Contribution,
exceed an amount equal to the Cash Percentage of the total Acquisition
Consideration payable in accordance with the Tender Offer Document in respect of
the Company Shares accepted in the Tender Offer on the Delayed Draw Funding Date
plus Transaction Costs

 

57



--------------------------------------------------------------------------------

then due and payable (the “Excess Term Loan Proceeds”), such Excess Term Loan
Proceeds shall be funded directly into the Escrow Account in accordance with the
Escrow Agreement; it being agreed that the principal amount of each Delayed Draw
Term Loan owing hereunder shall be an amount equal to 100% of the applicable
Lender’s Term Loan Commitment with respect to the Delayed Draw Term Loan.

(b) Online Resources Incremental Agreement. Any Initial Term Loan made pursuant
to the Online Resources Incremental Agreement shall be made in accordance with
the Online Resources Incremental Agreement.

(c) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with, Section 2.8.

SECTION 4.3 [Reserved]

SECTION 4.4 Repayment of Term Loans.

(a) Initial Term Loans. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loans in consecutive quarterly installments
on the last Business Day of each of March, June, September and December in the
following amounts, except as the amounts of individual installments may be
adjusted pursuant to Section 4.4 hereof:

 

Fiscal Quarter

   PRINCIPAL INSTALLMENT ($) September 30, 2013    $8,871,093.75 December 31,
2013    $8,871,093.75 March 31, 2014    $8,871,093.75 June 30, 2014   
$8,871,093.75 September 30, 2014    $14,785,156.25 December 31, 2014   
$14,785,156.25 March 31, 2015    $14,785,156.25 June 30, 2015    $14,785,156.25
September 30, 2015    $17,742,187.50 December 31, 2015    $17,742,187.50
March 31, 2016    $17,742,187.50 June 30, 2016    $17,742,187.50 September 30,
2016    $17,742,187.50 December 31, 2016    $17,742,187.50 March 31, 2017   
$17,742,187.50 June 30, 2017    $17,742,187.50 September 30, 2017   
$17,742,187.50 December 31, 2017    $17,742,187.50 March 31, 2018   
$17,742,187.50 June 30, 2018    $17,742,187.50 Term Loan Maturity Date   
Remainder

If not sooner paid, each of the Initial Term Loans shall be paid in full,
together with accrued interest thereon, on the Term Loan Maturity Date.

 

58



--------------------------------------------------------------------------------

(b) Incremental Term Loans. The Borrower shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 2.8.

SECTION 4.5 Prepayments of Term Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay any of the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and whether the repayment is of the
Delayed Draw Term Loan, a term loan made pursuant to the Online Resources
Incremental Agreement, an Incremental Term Loan or a combination thereof, and if
a combination thereof, the amount allocable to each. Each optional prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and shall be
applied, on a pro rata basis, to the outstanding principal installments of the
applicable Initial Term Loan being prepaid, and, if applicable, any Incremental
Term Loans being prepaid, in each case as directed by the Borrower. Each
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment.

(b) Mandatory Prepayments.

(i) Debt Issuance. The Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (vii) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt
Issuance by any Credit Party or any of its Subsidiaries (other than a Debt
Issuance consisting of Indebtedness permitted pursuant to this Agreement, except
to the extent required to be so prepaid pursuant to Section 11.1(m)). Such
prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Debt Issuance.

(ii) Equity Issuances. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (vii) below in an amount equal to
fifty percent (50%) of the aggregate Net Cash Proceeds from any Equity Issuance
by any Credit Party or any of its Subsidiaries other than the exercise price on
stock options issued as part of employee compensation; provided, that so long as
no Default or Event of Default has occurred and is continuing, no prepayments
shall be required from the Net Cash Proceeds from Equity Issuances the proceeds
of which are used to finance a Permitted Acquisition. Such prepayment shall be
made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Equity Issuance.

 

59



--------------------------------------------------------------------------------

(iii) Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (vii) below in
amounts equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Asset Disposition by any Credit Party or any of its Subsidiaries (other
than any Asset Disposition permitted pursuant to, and in accordance with,
Section 11.5(j)). Such prepayments shall be made within three (3) Business Days
after the date of receipt of the Net Cash Proceeds of any such Asset Disposition
by such Credit Party or any of its Subsidiaries; provided that, so long as no
Default or Event of Default has occurred and is continuing, no prepayment shall
be required under this Section 4.5(b)(iii) to the extent that such Net Cash
Proceeds are reinvested in long-term assets used or useful in the business of
the Borrower and its Subsidiaries within twelve (12) months after receipt of
such Net Cash Proceeds by such Credit Party or such Subsidiary; provided further
that any portion of such Net Cash Proceeds not actually reinvested within such
twelve (12) month period shall be prepaid in accordance with this
Section 4.5(b)(iii) on or before the last day of such twelve (12) month period.

(iv) Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans in the manner set forth in clause (vii) below
in an amount equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Insurance and Condemnation Event by any Credit Party or any of
its Subsidiaries. Such prepayments shall be made within three (3) Business Days
after the date of receipt of Net Cash Proceeds of any such Insurance and
Condemnation Event by such Credit Party or such Subsidiary; provided that, so
long as no Default or Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 4.5(b)(iv) to the extent that
such Net Cash Proceeds are reinvested in long-term assets used or useful in the
business of the Borrower (including to replace damaged or destroyed assets)
within twelve (12) months after receipt of such Net Cash Proceeds by such Credit
Party or such Subsidiary; provided further that any portion of the Net Cash
Proceeds not actually reinvested within such twelve (12) month period shall be
prepaid in accordance with this Section 4.5(b)(iv) on or before the last day of
such twelve (12) month period.

(v) Excess Cash Flow. After the end of each Fiscal Year (commencing with the
Fiscal Year ending December 31, 2014), within five (5) Business Days after the
earlier to occur of (x) the delivery of the financial statements and related
Officer’s Compliance Certificate for such Fiscal Year and (y) the date on which
the financial statements and the related Officer’s Compliance Certificate for
such Fiscal Year are required to be delivered pursuant to Section 8.1(a) and
Section 8.2(a), the Borrower shall make mandatory principal prepayments of the
Loans in the manner set forth in clause (vii) below in an amount equal to fifty
percent (50%) of Excess Cash Flow, if any, for such Fiscal Year; provided that
if, as of the last day of the most recently ended Fiscal Year, the Consolidated
Senior Secured Net Leverage Ratio (determined for any such period by reference
to the Officer’s Compliance Certificate delivered pursuant to Section 8.1(b))
shall be less than 2.50:1.00, the Borrower shall not be required to make any
prepayments and/or reductions otherwise required by this Section 4.5(b)(v).

(vi) [Reserved]

 

60



--------------------------------------------------------------------------------

(vii) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (vi) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under this Section shall be
applied as follows: first, to reduce on a pro rata basis to the remaining
scheduled principal installments of the Term Loans, pursuant to Section 4.4 and
(ii) second, to the extent of any excess, to repay the Revolving Credit Loans
pursuant to Section 2.4(f), without a corresponding reduction in the Revolving
Credit Commitment.

(viii) No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9.

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) the Revolving Credit Loans and the Term Loans
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin.
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.2. Any Loan
or any portion thereof as to which the Borrower has not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.3, 2.8 or 5.2, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3) or six (6) months; provided that:

(A) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(B) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

 

61



--------------------------------------------------------------------------------

(C) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(D) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Borrower so as to permit the Borrower to make mandatory
reductions of the Revolving Credit Commitment pursuant to Section 2.5(b) and the
quarterly principal installment payments pursuant to Section 4.4 without payment
of any amounts pursuant to Section 5.9; and

(E) there shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 12.3, immediately upon the occurrence and
during the continuance of an Event of Default (A) the Borrower shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document and (D) all accrued and unpaid interest shall be
due and payable on demand of the Administrative Agent. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing December 31, 2011; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

 

62



--------------------------------------------------------------------------------

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation. If on any day a Loan is outstanding with respect to
which a Notice of Borrower or a Notice of Conversion/Continuation has not been
delivered to the Administrative Agent in accordance with the terms hereof
specifying the applicable basis for determining the rate of interest, then for
that day such Loan shall be a Base Rate Loan

SECTION 5.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 5.14(a)(iii)(A) the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin times
the average daily amount by which the aggregate Revolving Credit Commitments of
the Revolving Credit Lenders (other than the Defaulting Lenders, if any) exceed
the sum of (A) the aggregate principal amount of outstanding Revolving Credit
Loans and (B) the aggregate amount of outstanding L/C Obligations; provided,

 

63



--------------------------------------------------------------------------------

that the amount of outstanding Swingline Loans shall not be considered usage of
the Revolving Credit Commitment for the purpose of calculating the Commitment
Fee. The Commitment Fee shall be payable in arrears on the last Business Day of
each calendar quarter during the term of this Agreement commencing on
December 31, 2011 and ending on the date upon which all Obligations (other than
contingent indemnification obligations not then due) arising under the Revolving
Credit Facility shall have been indefeasibly and irrevocably paid and satisfied
in full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. Such
commitment fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
the Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

(b) Ticking Fee. Commencing on the Closing Date, subject to
Section 5.14(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Term Loan Lenders, a non-refundable ticking fee (the “Ticking
Fee”) which shall accrue at a rate per annum equal to the Applicable Ticking Fee
Rate on the average daily unused portion of the Term Loan Commitment of the Term
Loan Lenders (other than the Defaulting Lenders, if any) in respect of the
Delayed Draw Term Loan from the Closing Date through but excluding the earliest
to occur of (i) the Delayed Draw Funding Date and (ii) the Delayed Draw
Termination Date, and shall be payable on such earlier date. Such Ticking Fee
shall be distributed by the Administrative Agent to the Term Loan Lenders (other
than any Defaulting Lender) pro rata in accordance with the Term Loan Lenders’
respective Term Loan Commitment Percentages with respect to the Delayed Draw
Term Loan.

(c) Administrative Agent’s and Other Fees. The Borrower shall pay to the
Arranger and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter. The Borrower shall pay
to the Lenders such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified.

SECTION 5.4 Manner of Payment.

(a) Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline

 

64



--------------------------------------------------------------------------------

Lender shall be made in like manner, but for the account of the Swingline
Lender. Each payment to the Administrative Agent of the Issuing Lender’s fees or
L/C Participants’ commissions shall be made in like manner, but for the account
of the Issuing Lender or the L/C Participants, as the case may be. Each payment
to the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 5.9, 5.10, 5.11 or 14.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 5.1(b)(ii) if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

(b) Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.14(a)(ii).

SECTION 5.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Swingline Note and/or Term Loan Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Swingline Loan and/or
Term Loan, as applicable, in addition to such accounts or records. Each Lender
may attach schedules to its Notes and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 5.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 5.9, 5.10, 5.11 or 14.3 hereof) greater than its pro

 

65



--------------------------------------------------------------------------------

rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and

the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.13 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries (as to
which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

SECTION 5.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.

(a) The obligations of the Lenders under this Agreement to make the Loans and
issue or participate in Letters of Credit are several and are not joint or joint
and several. Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of the
amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with Section 2.3(b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the

 

66



--------------------------------------------------------------------------------

Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b) The obligations of the Lenders under this Agreement to make the Loans and
issue or participate in Letters of Credit are several and are not joint or joint
and several. The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

SECTION 5.8 Changed Circumstances.

(a) In connection with any request for a LIBOR Rate Loan or a Base Rate Loan as
to which the interest rate is determined with reference to LIBOR or a conversion
to or continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate for such
Interest Period with respect to a proposed LIBOR Rate Loan or any Base Rate Loan
as to which the interest rate is determined with reference to LIBOR or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans or Base Rate Loan as to which the interest
rate is determined with reference to LIBOR and the right of the Borrower to
convert any Loan to or continue any Loan as a LIBOR Rate Loan or a Base Rate
Loan as to which the interest rate is determined with reference to LIBOR shall
be suspended, and (i) in the case of LIBOR Rate Loans, the Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Rate Loan together with accrued interest thereon
(subject to Section 5.1(d)), on the last day of the then current Interest Period
applicable to such LIBOR Rate Loan; or (B) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR as of the last day of
such Interest Period; or (ii) in the case of Base Rate Loans as to which the
interest rate is determined by reference to LIBOR, the Borrower shall convert
the then outstanding principal amount of each such Loan to a Base Rate Loan as
to which the interest rate is not determined by reference to LIBOR as of the
last day of such Interest Period.

 

67



--------------------------------------------------------------------------------

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrower to convert any Loan or continue any Loan as a LIBOR Rate
Loan or a Base Rate Loan as to which the interest rate is determined by
reference to LIBOR shall be suspended and thereafter the Borrower may select
only Base Rate Loans as to which the interest rate is not determined by
reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto as a LIBOR Rate Loan, the applicable LIBOR
Rate Loan shall immediately be converted to a Base Rate Loan as to which the
interest rate is determined without giving effect to clause (iii) of the
definition of Base Rate.

SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

SECTION 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with

 

68



--------------------------------------------------------------------------------

or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, Letters of
Credit, participations in Letters of Credit, Commitments, or other Obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall promptly pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

69



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 5.11 Taxes.

(a) Issuing Bank. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Bank.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) [RESERVED].

 

70



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.11, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

71



--------------------------------------------------------------------------------

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and

 

72



--------------------------------------------------------------------------------

the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Commitments.

SECTION 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay Indemnified
Taxes or any additional amount to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 5.11, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.10 or Section 5.11, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

73



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.10), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 14.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter,

(iv) such assignment does not conflict with Applicable Law, and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 5.13 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
5.14(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

 

74



--------------------------------------------------------------------------------

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than Liens permitted pursuant to Section 11.2(b),
(i) or (k)), or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.13 or Section 5.14 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.13 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.14, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

SECTION 5.14 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

75



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 14.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.13; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.13; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.14(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

 

76



--------------------------------------------------------------------------------

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.13.

(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.3 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 5.13.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting

 

77



--------------------------------------------------------------------------------

Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 5.14(a)(iv), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1 [RESERVED]

SECTION 6.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Lender requesting a Term Loan Note, a Swingline Note in
favor of the Swingline Lender (if requested thereby) and the Security Documents,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate of the Borrower. A certificate from a Responsible
Officer of the Borrower to the effect that (A) all representations and
warranties of the Borrower and its Subsidiaries contained in this Agreement and
the other Loan Documents are true, correct and complete, (B) neither the
Borrower nor any of its Subsidiaries is in violation of any of the covenants
contained in this Agreement or the other Loan Documents to which the Borrower or
such Subsidiary is a party; (C) after giving effect to the Transactions, no
Default or Event of Default has occurred and is continuing; (D)

 

78



--------------------------------------------------------------------------------

since December 31, 2010, no event has occurred or condition arisen, either
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect; and (E) each of the Credit Parties, as applicable has
satisfied each of the conditions set forth in Section 6.2 and Section 6.3;
(F) after giving effect to the Transactions, the Borrower and each of its
Subsidiaries are each Solvent; (G) the Borrower’s payables are current and not
past due; (H) the financial projections previously delivered to the
Administrative Agent represent good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries; and (I) attached thereto are calculations evidencing compliance on
a Pro Forma Basis with the covenants contained in Article X.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or other governing body of such Credit Party authorizing
and approving the Transactions and the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party, and (D) each
certificate required to be delivered pursuant to Section 6.2(b)(iii) below.

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available and requested by the Administrative Agent, a certificate of
the relevant taxing authorities of such jurisdictions certifying that such
Credit Party has filed required tax returns and owes no delinquent taxes.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).

(c) [RESERVED]

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have

 

79



--------------------------------------------------------------------------------

expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on any
of the Credit Parties or such other transactions or that could seek or threaten
any of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect; it being understood and agreed that any consent or approval
contemplated under Section 11.5(k) could not reasonably be expected to have such
effect.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation, in each case, other than in connection with any consent or approval
contemplated under Section 11.5(k), shall have been instituted, threatened or
proposed before any Governmental Authority to enjoin, restrain, or prohibit, or
to obtain substantial damages in respect of, or which is related to or arises
out of this Agreement or the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby, or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or the other Loan Documents.

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2008, December 31, 2009 and December 31, 2010 and the related
audited statements of income and retained earnings and cash flows for the Fiscal
Year then ended and (B) unaudited Consolidated balance sheets of the Borrower
and its Subsidiaries and related unaudited interim statements of income and
retained earnings for each fiscal quarter ended after the most recent audited
financial statements delivered pursuant to clause (A) above and more than
forty-five (45) days prior to the date hereof.

(ii) Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its Subsidiaries,
and projections prepared by management of the Borrower, of balance sheets,
income statements and cash flow statements on an annual basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of the Credit Facility, which shall not be materially
inconsistent with any financial information or projections previously delivered
to the Administrative Agent.

(iii) Financial Condition. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the Borrower, that (A) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries and (B) attached thereto is a calculation of the Applicable Margin.

(iv) Payment at Closing; Fee Letters. The Borrower shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in

 

80



--------------------------------------------------------------------------------

Section 5.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses) (B) all fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent accrued and
unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

(f) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.

(ii) Pledged Collateral. The Administrative Agent shall have received,
(A) subject to Section 9.14, original stock certificates or other certificates
evidencing the Capital Stock pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated endorsement
for each such promissory note duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy,
tax and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in substantially all of
the assets of such Credit Party, indicating among other things that the assets
of each such Credit Party are free and clear of any Lien (except for Permitted
Liens).

(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received evidence of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (with appropriate endorsements naming the Administrative Agent as
lender’s loss payee (and mortgagee, as applicable) on all policies for property
hazard insurance and as additional insured on all policies for liability
insurance, and if requested by the Administrative Agent, copies of such
insurance policies.

 

81



--------------------------------------------------------------------------------

(g) [Reserved.]

(h) Acquisition Documents. The Administrative Agent and Arranger shall have
received complete and correct copies of the Acquisition Documents and the
Acquisition Agreement shall be in full force and effect.

(i) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.3(a), and a Notice
of Account Designation specifying the account or accounts to which the proceeds
of any Loans made on or after the Closing Date are to be disbursed.

(ii) Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 11.1) shall be repaid in
full and terminated and all collateral security therefor shall be released, and
the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.
Any existing Indebtedness permitted pursuant to Section 11.1 shall be on terms
and conditions reasonably satisfactory to the Administrative Agent.

(iii) PATRIOT Act. The Borrower and each of the Subsidiary Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

(v) No Default. No event shall have occurred and be continuing or would result
from the consummation of the Transactions that would constitute (i) a Default or
Event of Default hereunder or (ii) a default or event of default under any other
Indebtedness of the Borrower or any of its Subsidiaries the aggregate
outstanding amount of which Indebtedness is in excess of $20,000,000.

(j) Revolving Credit Facility Availability. After giving effect to all
Extensions of Credit occurring on the Closing Date, the Borrower shall have
unused Revolving Credit Commitments of not less than $50,000,000.

Without limiting the generality of the provisions of the last paragraph of
Section 13.3, for purposes of determining compliance with the conditions
specified in this Section 6.2, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter

 

82



--------------------------------------------------------------------------------

required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 6.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit, and the release of the proceeds
of the Term Loans from the Escrow Account (other than on an Escrow Prepayment
Date pursuant to Section 4.5(b)(vi)) are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all respects as of such earlier date; provided that
on the earlier of the Tender Offer Closing Date and the Acquisition Closing
Date, the only representations and warranties with respect to the Acquired
Business, the making of which shall be a condition to the obligation of the
Lenders to make the Delayed Draw Term Loans are the Specified Representations.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a), 2.8 or Section 5.2.

(d) Regulation U. The Borrower and its Subsidiaries shall be in compliance with
Regulation U of the Federal Reserve Board and the Administrative Agent shall
have received evidence that the Borrower has delivered to the Board of Governors
of the Federal Reserve System each Form U-1 required to have been delivered on
or before the date of such Extension of Credit.

SECTION 6.4 Additional Conditions to Delayed Draw Funding Date and Release of
Proceeds from Escrow. In addition to the conditions set forth in Sections 6.2
and 6.3, the funding of the Delayed Draw Term Loans on the Delayed Draw Funding
Date and the release of the proceeds of the Term Loans from the Escrow Account
(other than on an Escrow Prepayment Date in accordance with Section 4.5(b)(vi))
are subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received complete and correct copies of
the each Acquisition Document (to the extent not already delivered pursuant to
Section 6.2(h)).

 

83



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received an escrow agreement, in form
and substance reasonably satisfactory to the Administrative Agent (as amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Escrow Agreement”), duly executed by the Borrower, the
Administrative Agent and the Escrow Agent.

(c) On the Tender Offer Closing Date, all conditions to effecting or
consummating the Tender Offer set forth in the Acquisition Agreement shall have
been duly satisfied or the fulfillment of any such conditions shall have been
waived with the consent of the Administrative Agent and Arranger and (2) and the
Borrower shall have accepted for payment all Company Shares tendered and not
withdrawn in the Tender Offer.

(d) On the Tender Offer Closing Date, the Administrative Agent and Arranger
shall have received complete and correct copies of the Acquisition Documents (to
the extent not delivered pursuant to Section 6.2(h)) and the Acquisition
Agreement shall be in full force and effect. The Tender Offer shall be
consummated, substantially concurrently with or prior to the funding of the
Delayed Draw Term Loan or the release of Excess Term Loan Proceeds from the
Escrow Account on the Tender Offer Closing Date, in accordance with all
applicable laws and the terms of the Acquisition Documents, without giving
effect to any Acquisition Document Modification except to the extent approved by
the Arranger.

(e) On the Tender Offer Closing Date, there shall not have occurred, since
October 3, 2011, any event that has resulted in or could reasonably be expected
to result in a Tender Offer Closing Date Material Adverse Effect on the Acquired
Business or the Borrower, as determined by the Arranger in its reasonable
discretion.

(f) On the Acquisition Closing Date, (i) all of the conditions to effecting or
consummating the Acquisition set forth in the Acquisition Documents shall have
been duly satisfied or the fulfillment of any such conditions shall have been
waived with the consent of the Administrative Agent and (ii) the Acquisition
shall be consummated, substantially concurrently with or prior to the release of
funds from the Escrow Account, in accordance with all applicable laws and the
terms of the Acquisition Documents, without giving effect to any Acquisition
Document Modification except to the extent approved by the Arranger.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 7.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder, which representations and warranties shall
be deemed made on the Closing Date and as otherwise set forth in Section 7.2,
that:

(a) Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and

 

84



--------------------------------------------------------------------------------

authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which the Borrower and its Subsidiaries are
organized and qualified to do business as of the Closing Date are described on
Schedule 7.1(a).

(b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 7.1(b). As of the Closing Date, the capitalization of the Borrower
and its Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.1(b). All outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, and not subject to any preemptive or similar
rights, except as described in Schedule 7.1(b). The shareholders or other
owners, as applicable, of Borrower and its Subsidiaries and the number of shares
or other ownership interests owned by each as of the Closing Date are described
on Schedule 7.1(b), both before and after giving effect to the Transactions on
the Closing Date. As of the Closing Date, there are no outstanding stock
purchase warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Borrower or its Subsidiaries, except as described on Schedule
7.1(b).

(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms. This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of the Borrower and each of its Subsidiaries party thereto,
and each such document constitutes the legal, valid and binding obligation of
the Borrower or its Subsidiary party thereto, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Borrower and its Subsidiaries of the
Loan Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (i) require any material Governmental Approval
relating to the Borrower or any of its Subsidiaries, (ii) violate any material
provision of Applicable Law relating to the Borrower or any of its Subsidiaries,
(iii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries, (iv) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(v) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by

 

85



--------------------------------------------------------------------------------

such Person other than Permitted Liens arising under the Loan Documents or
(vi) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (A) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (B) consents or filings, if any,
under the UCC and (iii) filings with the United States Copyright Office and/or
the United Stated Patent and Trademark Office.

(e) Compliance with Law; Governmental Approvals.

(i) Each of the Borrower and its Subsidiaries (A) has all Governmental Approvals
required by any Applicable Law for it to conduct its business, each of which is
in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to its knowledge after due inquiry,
threatened attack by direct or collateral proceeding, (B) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (C) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law, except in each such case set forth in clauses (A), (B) or
(C) where the failure to have, comply, file or retain could not reasonably be
expected to have a Material Adverse Effect.

(ii) Neither the Borrower nor any of its Subsidiaries (x) is engaged principally
or as one of its activities in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” (as each such term is defined
or used, directly or indirectly, in Regulation U of the Board of Governors of
the Federal Reserve System), (y) is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940, as amended) or (z) is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Interstate Commerce Act, as amended, or any other Applicable Law which limits
its ability to incur or consummate the transactions contemplated hereby or by
the other Loan Documents to which it is a party. No part of the proceeds of any
of the Loans or Letters of Credit will be used for any purpose which violates,
or which would be inconsistent with, the provisions of Regulation T, U or X of
such Board of Governors. Following the application of the proceeds of each
Extension of Credit, not more than twenty-five percent (25%) of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 11.2 or Section 11.5 or
11.11 or subject to any restriction contained in any agreement or instrument
between the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness in excess of $5,000,000 will be “margin stock”. If requested by any
Lender (through the Administrative Agent) or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in Regulation U.

 

86



--------------------------------------------------------------------------------

(f) Tax Returns and Payments. Each of the Borrower and its Subsidiaries has duly
filed or caused to be filed all federal, state, local and other material Tax
returns required by Applicable Law to be filed, and has paid, or made adequate
provision for the payment of, all federal, state, local and other material
Taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person). Such returns accurately reflect in
all material respects all liability for Taxes of the Borrower and its
Subsidiaries for the periods covered thereby. There is no ongoing audit or
examination or, to the knowledge of the Borrower, other investigation by any
Governmental Authority of the Tax liability of the Borrower or any of its
Subsidiaries except as could not reasonably be expected to have a Material
Adverse Effect. No Governmental Authority has asserted any Lien or other claim
against the Borrower or any of its Subsidiaries with respect to unpaid Taxes
which has not been discharged or resolved other than (i) any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided
for on the books of such Person and (ii) Permitted Liens. The charges, accruals
and reserves on the books of the Borrower or any of its Subsidiaries in respect
of federal, state, local and other material Taxes for all Fiscal Years and
portions thereof since the organization of the Borrower or such Subsidiary are
in the judgment of the Borrower adequate, and the Borrower does not anticipate
any material amount of additional taxes or assessments for any of such years.

(g) Environmental Matters. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect,

(i) the properties owned, leased or operated by the Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws;

(ii) the Borrower, each of its Subsidiaries and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

(iii) neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding Environmental Claims, Hazardous Materials, or compliance
with Environmental Laws, nor does the Borrower or any of its Subsidiaries have
knowledge or reason to believe that any such notice will be received or is being
threatened;

(iv) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by the Borrower and its Subsidiaries in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;

 

87



--------------------------------------------------------------------------------

(v) no judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any of its Subsidiaries is or will be named as a
potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to Borrower, any Subsidiary or such properties or such operations;
and

(vi) there has been no release, or to the Borrower’s knowledge after due
inquiry, threat of release, of Hazardous Materials at or from properties owned,
leased or operated by the Borrower or any Subsidiary, now or in the past, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

(h) ERISA.

(i) As of the Closing Date, no Credit Party maintains or contributes to, or has
any obligation under, any Employee Benefit Plans or Multiemployer Plans other
than those identified on Schedule 7.1(h);

(ii) Each Credit Party is in compliance with all applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans or Multiemployer Plans, except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to have a Material Adverse
Effect, each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code, except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
any Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

(iii) [Reserved];

(iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no Credit Party and no ERISA Affiliate has: (A) engaged
in a nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (C) failed to make a required contribution or payment
to a Multiemployer Plan or (D) failed to make a required installment or other
required payment under Section 412 of the Code;

 

88



--------------------------------------------------------------------------------

(v) No Termination Event has occurred or is reasonably expected to occur; and

(vi) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding before any court, arbitrator or
Governmental Authority, claim (other than a benefits claim in the ordinary
course of business), lawsuit and/or investigation by any Governmental Authority
is existing or, to the knowledge of the Borrower after due inquiry, threatened
concerning or involving any (A) Employee Benefit Plan, (B) Pension Plan or
(C) Multiemployer Plan (but only to the knowledge of the Borrower after due
inquiry with respect to any Multiemployer Plan).

(i) Employee Relations. Neither the Borrower nor any of its Subsidiaries is, as
of the Closing Date, party to any collective bargaining agreement or has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 7.1(i). The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect.

(j) Burdensome Provisions. Neither the Borrower nor any of its Subsidiaries is a
party to any indenture, agreement, lease or other instrument, or subject to any
corporate or partnership restriction, Governmental Approval or Applicable Law
which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect. The Borrower and its
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the Borrower
or any Subsidiary or to transfer any of its assets or properties to the Borrower
or any other Subsidiary in each case other than existing under or by reason of
the Loan Documents or Applicable Law.

(k) Financial Statements. The (i) audited financial statements delivered
pursuant to Section 6.2(e)(i)(A), (ii) unaudited financial statements delivered
pursuant to Section 6.2(e)(i)(B), are complete and correct and fairly present on
a Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP. Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP. The pro forma financial
statements and forecasts delivered pursuant to Section 6.2(e)(ii) were prepared
in good faith on the basis of the

 

89



--------------------------------------------------------------------------------

assumptions stated therein, which assumptions are reasonable in light of then
existing conditions except that such financial statements and forecasts shall be
subject to normal year end closing and audit adjustments.

(l) No Material Adverse Change. Since December 31, 2010, there has been no
material adverse change in the business, assets, liabilities (contingent or
otherwise), operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, and no event has occurred or condition
arisen that could reasonably be expected to have a Material Adverse Effect.

(m) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and each of its Subsidiaries, taken as a
whole, will be Solvent.

(n) Titles to Assets. Each of the Borrower and each of its Subsidiaries thereof
has (i) such title to the real property owned or leased by it as is necessary or
desirable to the conduct of its business and (ii) valid and legal title to all
of its personal property and assets, including, but not limited to, (A) all
material franchises, licenses, copyrights, copyright applications, patents,
patent rights or licenses, patent applications, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights and other
rights with respect to the foregoing which are reasonably necessary to conduct
its business and (B) those reflected on the balance sheets of the Borrower and
its Subsidiaries delivered pursuant to Section 6.2(e), except those properties
and/or assets reflected on such balance sheet which have been disposed of by the
Borrower or its Subsidiaries subsequent to such date which dispositions have
been in the ordinary course of business or as otherwise expressly permitted
hereunder. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any rights set forth in
clause (ii)(A) above, and neither the Borrower nor any of its Subsidiaries is
liable to any Person for infringement under Applicable Law with respect to any
such rights as a result of its business operations, except as could not
reasonably be expected to have a Material Adverse Effect.

(o) Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in locations where the Borrower or the applicable Subsidiary
operates.

(p) Liens. None of the properties and assets of the Borrower or any of its
Subsidiaries is subject to any Lien, except Permitted Liens. Neither the
Borrower nor any of its Subsidiaries has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.

(q) Indebtedness and Guaranty Obligations. Schedule 7.1(q) is a complete and
correct listing of all Indebtedness and Guaranty Obligations of the Borrower and
its Subsidiaries as of the Closing Date. The Borrower and its Subsidiaries have
performed and are in compliance with all of the material terms of such
Indebtedness and Guaranty Obligations and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which

 

90



--------------------------------------------------------------------------------

with notice or lapse of time or both would constitute such a default or event of
default on the part of the Borrower or any of its Subsidiaries exists with
respect to any such Indebtedness or Guaranty Obligation.

(r) Litigation.

(i) Except for any other matter that could not reasonably be expected to have a
Material Adverse Effect, there are no actions, suits or proceedings pending nor,
to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting the Borrower or any of its Subsidiaries or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority.

(ii) There are no actions, suits or proceedings pending nor to the knowledge of
the Borrower, threatened against the Borrower or any of its Subsidiaries
affecting or seeking to restrain the consummation of the Facilities or the
borrowing of the Loans thereunder.

(s) Absence of Defaults. No event has occurred or is continuing (i) which
constitutes a Default or an Event of Default, or (ii) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by the Borrower or any of its Subsidiaries under any
Material Contract or judgment, decree or order to which the Borrower or its
Subsidiaries is a party or by which the Borrower or its Subsidiaries or any of
their respective properties may be bound or which would require the Borrower or
its Subsidiaries to make any payment thereunder prior to the scheduled maturity
date therefor that, in any case under clause (ii) could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(t) OFAC. No Credit Party nor any of its Subsidiaries (i) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as amended,
(ii) is in violation of (A) the Trading with the Enemy Act, as amended, (B) any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act, (iii) is
a Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned
Countries, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

(u) Disclosure. The Borrower and/or its Subsidiaries have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which the Borrower or any of its Subsidiaries are
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No financial statement, material report, material certificate or other material
information furnished (whether in writing or orally), taken together as a whole,
by or on behalf of any of the Borrower or any of its Subsidiaries to the
Administrative Agent or any

 

91



--------------------------------------------------------------------------------

Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

(v) Intellectual Property Matters. Each Credit Party and each Subsidiary thereof
owns or possesses rights to use all material franchises, licenses, copyrights,
copyright applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct its business. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations.

(w) Investment Bankers’ and Similar Fees. No Credit Party has any obligation to
any Person in respect of any finders’, brokers’, investment banking or other
similar fee in connection with any of the Transactions, except as set forth in
the Acquisition Agreement.

SECTION 7.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VII and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

Until all of the Obligations (other than contingent indemnification obligations
not yet due) have been paid in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Commitments
terminated, unless consent has been obtained in the manner set forth in
Section 14.2, the Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

 

92



--------------------------------------------------------------------------------

SECTION 8.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each of the first three (3) fiscal quarters of
each Fiscal Year, an unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by a Responsible Officer of the
Borrower to present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a Consolidated basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments. Delivery
by the Borrower to the Administrative Agent and the Lenders of the Borrower’s
quarterly report to the SEC on Form 10-Q with respect to any fiscal quarter, or
the availability of such report on EDGAR Online, within the period specified
above shall be deemed to be compliance by the Borrower with this Section 8.1(a).

(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year, an audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited Consolidated statements of income, retained earnings and cash flows
and a report containing management’s discussion and analysis of such financial
statements for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by an independent certified public accounting firm of recognized
national standing acceptable to the Administrative Agent, and accompanied by a
report and opinion thereon by such certified public accountants prepared in
accordance with generally accepted auditing standards that is not subject to any
“going concern” or similar qualification or exception or any qualification as to
the scope of such audit or with respect to accounting principles followed by the
Borrower or any of its Subsidiaries not in accordance with GAAP. Delivery by the
Borrower to the Administrative Agent and the Lenders of the Borrower’s annual
report to the SEC on Form 10-K with respect to any fiscal year, or the
availability of such report on EDGAR Online, within the period specified above
shall be deemed to be compliance by the Borrower with this Section 8.1(b).

(c) Annual Business Plan and Financial Projections. As soon as practicable and
in any event within ninety (90) days after the beginning of each Fiscal Year, a
business plan of the Borrower and its Subsidiaries for such Fiscal Year, such
plan to be prepared in accordance with GAAP and to include the following: a
quarterly projected income statement, an annual statement

 

93



--------------------------------------------------------------------------------

of cash flows and an annual balance sheet, calculations demonstrating projected
compliance with the financial covenants set forth in Article X and a report
containing management’s discussion and analysis of such budget with a reasonable
disclosure of the key assumptions and drivers with respect to such budget,
accompanied by a certificate from a Responsible Officer of the Borrower to the
effect that, to the best of such officer’s knowledge, such projections are good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the Borrower and its Subsidiaries for such four (4) fiscal
quarter period.

SECTION 8.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 8.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request, an Officer’s Compliance
Certificate.

SECTION 8.3 Intentionally Omitted.

SECTION 8.4 Other Reports.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Borrower or its Board of Directors by its independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto.

(b) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Indebtedness of the Borrower or any of its
Subsidiaries thereof in excess of the $5,000,000 pursuant to the terms of any
indenture, loan or credit or similar agreement;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto; it being understood that the
availability of any such annual report, proxy or financial statement or
financial statement or other report or communication on EDGAR Online, within the
period specified above shall be deemed to be compliance by the Borrower with
this Section 8.4(c);

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by the Borrower or any of its Subsidiaries thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;

(e) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender; and

 

94



--------------------------------------------------------------------------------

(f) such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries thereof as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.4(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 14.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 14.1); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

95



--------------------------------------------------------------------------------

SECTION 8.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after an officer of the Borrower obtains knowledge
thereof) telephonic and written notice of:

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any of its Subsidiaries or
any of their respective properties, assets or businesses that if adversely
determined could reasonably be expected to result in material liability to the
Borrower and its Subsidiaries;

(b) any notice of any violation received by the Borrower or any of its
Subsidiaries from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(c) any attachment, judgment, lien, levy or order exceeding $2,000,000 that may
be assessed against or threatened against the Borrower or any of its
Subsidiaries;

(d)(i) any Default or Event of Default or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Borrower or
any of its Subsidiaries is a party or by which the Borrower or any of its
Subsidiaries or any of their respective properties may be bound which, in the
case of clause (ii), could reasonably be expected to have a Material Adverse
Effect;

(e) (i) a Termination Event, and, except for any of the following events or
conditions set forth in clauses (ii) through (v) of this clause (e) that would
not reasonably be expected to have a Material Adverse Effect, (ii) any
unfavorable determination letter from the IRS regarding the qualification of an
Employee Benefit Plan under Section 401(a) of the Code (along with a copy
thereof), (iii) all notices received by any Credit Party or any ERISA Affiliate
of the PBGC’s intent to terminate any Pension Plan or to have a trustee
appointed to administer any Pension Plan, (iv) all notices received by any
Credit Party or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability imposed pursuant to
Section 4202 of ERISA and (v) the Borrower obtaining knowledge or reason to know
that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and

(f) any event which makes any of the representations set forth in Section 7.1
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Section 7.1 that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.

Each notice pursuant to Section 8.5 (other than Section 8.5(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 8.5(d)(i) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been breached

 

96



--------------------------------------------------------------------------------

SECTION 8.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement or any other Loan Document shall, at
the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.1(u).

ARTICLE IX

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 14.2, the Borrower will, and will cause each of its Subsidiaries
to:

SECTION 9.1 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.

SECTION 9.2 Maintenance of Property. In addition to the requirements of any of
the Security Documents, protect and preserve all Properties necessary in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition, ordinary
wear and tear excepted, all buildings, equipment and other tangible real and
personal property necessary in and material to its business; and from time to
time make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner; except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 9.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). All such insurance
shall, (a) provide that no cancellation or material modification thereof shall
be effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (b) name the Administrative Agent as an additional
insured party thereunder and (c) in the case of each casualty insurance policy,
name the Administrative Agent as lender’s loss payee. On Closing Date and from
time to time thereafter deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.

SECTION 9.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

 

97



--------------------------------------------------------------------------------

SECTION 9.5 Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all Taxes that may be levied or assessed upon it or any of its
Property, and (b) all other material indebtedness, obligations and liabilities
in accordance with customary trade practices; provided, that the Borrower or
such Subsidiary may contest any item described in clauses (a) or (b) of this
Section in good faith so long as adequate reserves are maintained with respect
thereto in accordance with GAAP.

SECTION 9.6 Compliance With Laws and Approvals. Observe and remain in compliance
in all respects with all Applicable Laws and maintain in full force and effect
all Governmental Approvals, in each case applicable to the conduct of its
business except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 9.7 Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

SECTION 9.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA, the
Code and the regulations thereunder with respect to all Employee Benefit Plans
or Multiemployer Plans, (ii) not take any action or fail to take action the
result of which could be a liability under Title IV of ERISA to the PBGC (other
than the

 

98



--------------------------------------------------------------------------------

payment of premiums) or to a Multiemployer Plan, (iii) not participate in any
prohibited transaction that could result in any civil penalty under
Section 502(i) of ERISA or tax under Section 4975 of the Code and (iv) operate
each Employee Benefit Plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (b) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan or Multiemployer Plan as may be
reasonably requested by the Administrative Agent.

SECTION 9.9 Visits and Inspections. Permit representatives of the Administrative
Agent or any Lender from time to time (no more frequently than twice during any
calendar year unless a Default or Event of Default shall have occurred and be
continuing) upon prior reasonable notice and at such times during normal
business hours, at the Borrower’s expense, to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent or any Lender may do any of the foregoing
at the expense of the Borrower at any time without advance notice.

SECTION 9.10 Additional Subsidiaries and Real Property.

(a) Notify the Administrative Agent of the creation or acquisition of any
(i) Domestic Subsidiary or (ii) Disregarded Foreign Entity and, provided that
such entities are not owned, directly or indirectly, by a Foreign Subsidiary
that is not a Disregarded Foreign Entity, (A) in the case of any Domestic
Subsidiary, promptly after such creation or acquisition (, subject to clause (d)
below, and in any event within thirty (30) days after such creation or
acquisition), including, without limitation, the Acquired Business, cause such
Domestic Subsidiary to, or (B) in the case of any Disregarded Foreign Entity,
promptly upon the request of the Administrative Agent (, subject to clause
(d) below, and in any event within thirty (30) days after such request, or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion), cause such Person to (1) become a Subsidiary Guarantor by
delivering to the Administrative Agent a duly executed supplement to the
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (2) grant a security interest in all
Collateral (subject to the exceptions specified in the Collateral Agreement)
owned by such Subsidiary by delivering to the Administrative Agent a duly
executed supplement to each Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each Security Document, (3) deliver to the Administrative Agent such
documents and certificates (including, without limitation, legal opinions and,
in the case of a Disregarded Foreign Entity, legal opinions of local counsel)
referred to in Section 6.2 as may be reasonably requested by the Administrative
Agent, (4) deliver to the Administrative Agent such updated Schedules to the
Loan Documents as requested by the Administrative Agent with respect to such
Person and (5) deliver to the Administrative Agent such other documents as may
be reasonably requested by the Administrative Agent or required by the other
Loan Documents, all in form, content and scope reasonably satisfactory to the
Administrative Agent; provided that, solely with respect to UK Holding, the
Collateral provided in accordance with this clause (a) shall only include a
pledge by UK Holding of 100% of the Capital Stock of each Domestic Subsidiary
owned thereby, including without limitation, PM Systems.

 

99



--------------------------------------------------------------------------------

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the time
that any Person becomes a First Tier Foreign Subsidiary, and promptly thereafter
(and in any event within ninety (90) days after notification), cause (i) the
applicable Credit Party to deliver to the Administrative Agent Security
Documents pledging sixty-five percent (65%) of the total outstanding voting
Capital Stock of any such new First Tier Foreign Subsidiary and a consent
thereto executed by such new First Tier Foreign Subsidiary (including, without
limitation, if applicable, original stock certificates (or the equivalent
thereof pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction) evidencing the Capital Stock of such new First Tier Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent such documents and certificates
referred to in Section 7.1 as may be reasonably requested by the Administrative
Agent, (iii) such Person to deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
regard to such Person and (iv) such Person to deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent; provided that the foregoing shall not apply to (A) ACI
Australia so long as it is reorganized in accordance with Section 11.3(m) and
(B) any First Tier Foreign Subsidiary of UK Holding.

(c) [Intentionally Omitted]

(d) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition (for the avoidance of doubt,
including BidCo), and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in
Section 9.10(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 9.10(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition).

SECTION 9.11 Use of Proceeds. The Borrower shall use the proceeds of the Delayed
Draw Term Loans to consummate the Tender Offer and the Acquisition and to pay
Transaction Costs. The Borrower shall use the proceeds of any Revolving Loans on
the Closing Date (i) to refinance the Borrower’s Credit Agreement and (ii) after
the Closing Date, (A) for general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, working capital, capital
expenditures in the ordinary course of business and Permitted Acquisitions, and
(B) to the extent the proceeds of the Delayed Draw Term Loans and the Cash
Contribution are less than the cash purchase prices for Capital Stock of the
Acquired Business accepted pursuant to the Tender Offer as of the Tender Offer
Closing Date or otherwise acquired plus Transaction Costs, to fund the remaining
portion of the Acquisition Cash Consideration and the Transaction Costs;
provided that the Borrower shall have used the proceeds of the Cash Contribution
on the earlier of the Tender Offer Closing Date and the Acquisition Closing Date
to fund the Acquisition Cash Consideration and to pay the Transactions Costs
then due and payable prior to the use of proceeds of the Delayed Draw Term Loans
or the Revolving Loans.

 

100



--------------------------------------------------------------------------------

SECTION 9.12 Further Assurances. Maintain the security interest created by the
Security Documents in accordance with Section 5.1 of the Collateral Agreement,
subject to the rights of the Credit Parties to dispose of the Collateral
pursuant to the Loan Documents; and make, execute and deliver all such
additional and further acts, things, deeds, instruments and documents as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably require for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of renewing the
rights of the Secured Parties with respect to the Collateral as to which the
Administrative Agent, for the ratable benefit of the Secured Parties, has a
perfected Lien pursuant hereto or thereto, including, without limitation, filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Loan Documents.

SECTION 9.13 Acquisition Closing Dates.

(a) The Borrower and BidCo shall use all commercially reasonable efforts to take
or cause to be taken all corporate, stockholder and other action necessary to
cause the Acquisition Closing Date to occur as soon as practicable after the
Tender Offer Closing Date.

(b) The Borrower and Online Resources AcquisitionCo shall (i) comply with all
material obligations under the Online Resources Acquisition Documents,
including, without limitation, prompt settlement in respect of the Online
Resources Shares accepted for payment under the Online Resource Tender Offer and
prompt payment of the purchase price for the preferred shares of Online
Resources in accordance with the Online Resources Shareholder Agreement and
(ii) use all commercially reasonable efforts to take or cause to be taken all
corporate, stockholder and other action necessary to cause the Online Resources
Acquisition Closing Date to occur as soon as practicable after the Online
Resources Tender Acceptance Date.

SECTION 9.14 Post-Closing Matters. The Borrower shall deliver to the
Administrative Agent within thirty (30) days after the Closing Date original
stock certificates or other certificates evidencing the Capital Stock pledged
pursuant to the Security Documents, together with an undated stock power for
each such certificate duly executed in blank by the registered owner thereof and
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with respect to such Capital Stock.

 

101



--------------------------------------------------------------------------------

ARTICLE X

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Borrower and its Subsidiaries on a Consolidated basis will
not:

SECTION 10.1 Maximum Total Net Leverage Ratio. As of any fiscal quarter end,
permit the Consolidated Total Net Leverage Ratio to be greater than or equal to
(a) 4.00:1.00 through the fiscal quarter ending June 30, 2014 and (b) 3.75:1.00
thereafter.

SECTION 10.2 Minimum Fixed Charge Coverage Ratio. As of any fiscal quarter end,
permit the Consolidated Fixed Charge Coverage Ratio to be less than or equal to
the correlative ratio indicated in the following table:

 

Applicable Period

   Fixed Charge Coverage Ratio Online Resources Tender Acceptance Date –
March 31, 2014    1.65:1.00 June 30, 2014 – March 31, 2015    1.50:1.00 June 30,
2015 and thereafter    1.30:1.00

SECTION 10.3 Maximum Senior Secured Net Leverage Ratio. As of any fiscal quarter
end, permit the Consolidated Senior Secured Net Leverage Ratio to be greater
than or equal to 3.00:1.00.

ARTICLE XI

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the Borrower has not and will not and will not permit any of
its Subsidiaries to:

SECTION 11.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a) the Obligations (excluding Hedging Obligations permitted pursuant to
Section 11.1(b));

(b) Indebtedness incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender shall be deemed satisfactory to the Administrative Agent;

(c) Indebtedness existing on the Third Amendment Effective Date and not
otherwise permitted under this Section and listed on Schedule 11.1, and the
renewal, refinancing, extension and replacement (but not the increase in the
aggregate principal amount) thereof;

(d) purchase money Indebtedness and Indebtedness incurred in connection with
Capital Leases in an aggregate amount not to exceed $40,000,000 on any date of
determination;

 

102



--------------------------------------------------------------------------------

(e) Guaranty Obligations of any Subsidiary in favor of the Administrative Agent
for the benefit of the Administrative Agent and the Lenders;

(f) Guaranty Obligations of any Subsidiary with respect to Indebtedness
permitted pursuant to subsections (a) through (d) of this Section;

(g) Indebtedness (i) of a Person that becomes a Subsidiary of the Borrower after
the Closing Date in connection with any Permitted Acquisition or (ii) assumed in
connection with any assets acquired in connection with any Permitted
Acquisition, and the refinancing, refunding, renewal and extension (but not the
increase in the aggregate principal amount) thereof; provided, that such
Indebtedness (x) exists at the time such Person becomes a Subsidiary or such
assets are acquired and is not created in contemplation of, or in connection
with, such Person becoming a Subsidiary or such assets being acquired and
(y) shall not exceed $35,000,000 in the aggregate on any date of determination;

(h) Indebtedness owed by any Subsidiary Guarantor to another Credit Party;

(i) Subordinated Indebtedness; provided that in the case of each issuance of
Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness and (ii) the Administrative Agent shall have received
satisfactory written evidence that the Borrower would be in compliance with all
covenants contained in this Agreement on a Pro Forma Basis after giving effect
to the issuance of any such Subordinated Indebtedness;

(j) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
bankers acceptances, letters of credit, surety bonds or other similar
obligations arising in the ordinary course of business, and any refinancings
thereof to the extent not provided to secure the repayment of other
Indebtedness;

(k) Indebtedness owed by any Subsidiary that is not a Credit Party to any other
Subsidiary that is not a Credit Party;

(l) (i) Indebtedness owed by any Credit Party to any Subsidiary which is not a
Credit Party or by any Subsidiary which is not a Credit Party to a Credit Party,
in each case, existing on the Closing Date, (ii) the S1 Intercompany Loans in an
aggregate principal amount not to exceed $200,000,000, (iii) the TargetCo
Intercompany Loans in an aggregate principal amount not exceed $35,000,000 and
(iv) Indebtedness owed by (A) any Credit Party to any Subsidiary which is not a
Credit Party; provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent and
(B) any Subsidiary which is not a Credit Party to any Credit Party; provided
that the aggregate amount of all such intercompany Indebtedness permitted
pursuant to the foregoing clauses (A) and (B), together with any equity or
capital investments permitted pursuant to Section 11.3(h)(ii), in each case
incurred or made after the Third Amendment Effective Date, shall not exceed, as
of the date such Indebtedness is incurred, made or increased, the greater of
(A) $75,000,000 and (B) five percent (5%) of Consolidated Total Assets as of
such date of determination (provided that in making such determination, such
amount shall be calculated as the net balance of such loans, advances and equity
or capital investments (as of such date of determination) as reduced by any

 

103



--------------------------------------------------------------------------------

repayments or distributions made with respect thereto (as of such date of
determination)); provided, further, that, any Indebtedness owed to any Credit
Party pursuant to this clause (l) shall be evidenced by a promissory note in
form and substance reasonably satisfactory to the Administrative Agent and shall
be pledged and delivered to the Administrative Agent pursuant to the Security
Documents;

(m) senior unsecured Indebtedness; provided, that: (i) the Borrower and its
Subsidiaries shall be in pro forma compliance (as of the date of the incurrence
of such Indebtedness and after giving effect thereto) with each covenant
contained in Article X; (ii) no Default or Event of Default has occurred and is
continuing at the time of such incurrence (or would exist after giving effect
thereto); (iii) such Indebtedness shall rank no higher than pari passu in right
of payment with the Obligations; (iv) such Indebtedness is not subject to any
scheduled amortization, mandatory redemption, mandatory repayment or mandatory
prepayment, sinking fund or similar payment (other than, in each case,
reasonable and customary offers to repurchase upon a change of control or asset
sale and acceleration rights after an event of default) or have a final maturity
date, in either case prior to the date occurring one (1) year following the
latest of the Revolving Credit Maturity Date, the Term Loan Maturity Date or any
maturity date of any Incremental Term Loan (in effect as of the date such
Indebtedness is incurred) and such Indebtedness shall have a weighted average
life to maturity that is no shorter than the weighted average life to maturity
of each of the then outstanding Term Loans (provided that any Indebtedness that
automatically converts to, or is exchangeable into, notes or other Indebtedness
that meet this clause (iv) shall be deemed to satisfy this condition so long as
the Borrower irrevocably agrees at the time of the issuance thereof to take all
actions necessary to convert or exchange such Indebtedness); (v) the indenture
or other applicable agreement governing such Indebtedness (including any related
guaranties and any other related documentation) shall not include any financial
performance “maintenance” covenants (whether stated as a covenant, default or
otherwise, although “incurrence-based” financial tests may be included) or
cross-defaults (but may include cross-defaults at the final stated maturity
thereof and cross-acceleration); (vi) the terms of such Indebtedness (including,
without limitation, all covenants, defaults, guaranties and remedies, but
excluding provisions as to interest rate, call protection and redemption
premiums), taken as a whole, are no more restrictive or onerous than the terms
applicable to the Borrower and its Subsidiaries under this Agreement and the
other Loan Documents, (vii) such Indebtedness shall not be recourse to, or
guaranteed by, any Person that is not a Credit Party, (viii) prior to the
incurrence of such Indebtedness the Borrower shall have delivered to the
Administrative Agent a certificate from a Responsible Officer of the Borrower
certifying as to compliance with the requirements of the preceding clauses
(i) through (vii) above and containing calculations, in form and substance
reasonably satisfactory to the Administrative Agent with respect to clause
(i) above and (ix) to the extent such Indebtedness exceeds $350,000,000, the
amount of such excess shall be used to prepay the Loans in accordance with
Section 4.5(b)(i); and

(n) additional Indebtedness of the Subsidiaries not otherwise permitted pursuant
to this Section in an aggregate amount outstanding not to exceed $75,000,000.

 

104



--------------------------------------------------------------------------------

SECTION 11.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of Property (including, without limitation,
shares of Capital Stock other than the Excluded Company Shares), real or
personal, whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Loan Documents and (ii) Liens on cash or
deposits granted in favor of the Swingline Lender of the Issuing Lender to Cash
Collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans;

(b) Liens for Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA or Environmental Laws) not yet due or as to which the period
of grace (not to exceed sixty (60) days), if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(c) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(d) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation, or deposits to
secure the performance of bids, tenders, trade contracts, liability to insurance
carriers and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds,
contractual or warranty obligations and other obligations of a like nature
incurred in the ordinary course of business, in each case, so long as no
foreclosure sale or similar proceeding has been commenced with respect to any
portion of the Collateral on account thereof;

(e) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or impair the use
thereof in the ordinary conduct of business;

(f) Liens on assets of any Subsidiary acquired pursuant to a Permitted
Acquisition, or on assets of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition (provided
that such Liens (i) are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, (ii) are applicable only to specific assets,
(iii) are not “blanket” or all asset Liens and (iv) do not attach to any other
property or assets of any Credit Party);

(g) Liens not otherwise permitted by this Section and in existence on the
Closing Date and described on Schedule 11.2;

(h) Liens securing Indebtedness permitted under Section 11.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related Property, (ii) such Liens do not at any time
encumber any property other than the Property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not

 

105



--------------------------------------------------------------------------------

increased and (iv) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed one hundred percent (100%) of the original purchase
price or lease payment amount of such Property at the time it was acquired;

(i) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any of its Subsidiaries;

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 12.1(m) or securing appeal or other surety bonds
related to such judgments;

(k) any extension, renewal or replacement of any Lien permitted by clauses
(a) through (j); provided that (i) the Liens permitted under this clause
(k) shall not (A) secure any Indebtedness other than the Indebtedness that was
secured by the Lien being extended, renewed or replaced and (B) be extended to
cover any property that was not encumbered by the Lien being extended, renewed
or replaced; (ii) the principal amount of Indebtedness secured by the Lien
permitted by this clause (k) shall not be increased over the principal amount of
such Indebtedness immediately prior to such extension, renewal or replacement
and (iii) both before and after giving effect to such extension, renewal or
replacement, no Default or Event of Default shall occur and be continuing or
would result therefrom; and

(l) Liens not otherwise permitted hereunder on assets other than the Collateral
securing obligations not at any time exceeding in the aggregate $25,000,000.

SECTION 11.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Person (any such transaction, an
“Investment”) except:

(a) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date, (ii) investments in Domestic Subsidiaries (other than Investments
existing on the Closing Date and Investments in Domestic Subsidiaries of Foreign
Subsidiaries) so long as the Borrower and its Subsidiaries comply with the
applicable provisions of Section 9.10 and (iii) the other loans, advances and
Investments described on Schedule 11.3 existing on the Third Amendment Effective
Date;

(b) (i) Investments in (A) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof,
(B) commercial paper maturing no more than one hundred twenty (120) days from
the date of creation thereof and currently having the highest rating obtainable
from either Standard & Poor’s Ratings Services, a division of The McGraw-

 

106



--------------------------------------------------------------------------------

Hill Companies, Inc. or Moody’s Investors Service, Inc., (C) certificates of
deposit maturing no more than one hundred twenty (120) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided, that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, (D) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder, or
(E)money market funds that invest in any Investments described in items
(A) through (D) above and (ii) Investments permitted pursuant to that certain
investment policy of the Borrower in effect as of the Closing Date and
previously provided to the Administrative Agent (such Investments described in
items (i) and (ii) above, “Cash Equivalents”);

(c) (i) Investments by the Borrower or any of its Subsidiaries in the form of
Permitted Acquisitions so long as the Borrower and its Subsidiaries are in
compliance on a Pro Forma Basis with a Consolidated Total Net Leverage Ratio of
at least 0.25:1.00 less than the then-applicable Consolidated Total Net Leverage
Ratio that would otherwise be required under Section 10.1 determined for the
most recently ended fiscal quarter of the Borrower prior to such Permitted
Acquisition (such Consolidated Total Net Leverage Ratio to be calculated after
giving effect to such Permitted Acquisition and any Indebtedness incurred in
connection therewith); provided that the Permitted Acquisition Consideration for
any acquired Subsidiary that does not become a Guarantor (or the assets of which
are not acquired by the Borrower or a Guarantor) (x) shall not exceed
$125,000,000 for any such acquisition (or series of related acquisitions) and
(y) when taken together with the aggregate Permitted Acquisition Consideration
for all such acquired businesses acquired after the First Amendment Effective
Date (other than the TargetCo Acquisition) pursuant to the proviso in clause
(d) of the definition of “Permitted Acquisition” and this Section 11.3(c)(i),
shall not exceed $300,000,000 in the aggregate; and (ii) the acquisition of
Company Shares pursuant to the Tender Offer;

(d) Hedging Agreements not prohibited by Section 11.1;

(e) purchases of assets in the ordinary course of business;

(f) Investments in the form of loans and advances to employees in the ordinary
course of business, which, in the aggregate, do not exceed at any time
$5,000,000;

(g) Investments in the form of (i) intercompany loans and advances permitted
pursuant to Section 11.1(h) and (k) and (ii) equity or capital Investments made
by (A) the Borrower or any of its Subsidiaries in any Credit Party or (B) any
Subsidiary that is not a Credit Party in any other Subsidiary that is not a
Credit Party;

(h) Investments in the form of (i) intercompany loans and advances permitted
pursuant to Section 11.1(l) and (ii) equity or capital investments made by any
Credit Party in any Subsidiary which is not a Credit Party; provided that the
aggregate amount of such equity or capital investments permitted pursuant to the
foregoing clause (ii), together with any

 

107



--------------------------------------------------------------------------------

intercompany Indebtedness permitted pursuant to Section 11.1(l)(iv), in each
case, incurred or made after the Third Amendment Effective Date, shall not
exceed, as of the date such Investment is made or increased, the greater of
(A) $75,000,000 and (B) five percent (5%) of Consolidated Total Assets as of
such date of determination (provided further that in making such determination,
such amount shall be calculated as the net balance of such loans, advances and
equity or capital investments (as of such date of determination) as reduced by
any repayments or distributions made with respect thereto (as of such date of
determination));

(i) so long as no Default or Event of Default (including, without limitation, a
Change of Control) shall have occurred and be continuing or would result
therefrom, Investments by the Borrower or any of its Subsidiaries (other than
any investment by the Borrower or any of its Subsidiaries in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person) not otherwise permitted hereunder paid solely with proceeds
from the issuance of Capital Stock of the Borrower;

(j) other additional investments not otherwise permitted pursuant to this
Section incurred or made after the Third Amendment Effective Date not to exceed,
as of the date such Investment is made or increased, the greater of
(A) $75,000,000 and (B) five percent (5%) of Consolidated Total Assets as of
such date of determination (provided that in making such determination, such
amount shall be calculated as the net balance of such loans, advances and equity
or capital investments (as of such date of determination) as reduced by any
repayments or distributions made with respect thereto (as of such date of
determination));

(k) consummation of (i) the Acquisition in accordance with the terms of the
Acquisition Documents and all applicable laws and (ii) the Online Resources
Acquisition in accordance with the terms of the Online Resources Acquisition
Documents and all applicable laws (including the acquisition of Online Resources
Shares pursuant to the Online Resources Tender Offer and the transactions
contemplated by the Online Resources Shareholder Agreement);

(l) any Investments by ACI Worldwide in (x) UK Holding constituting a capital
contribution or other transfer of Capital Stock of each of the Specified S1
European Subsidiaries and PM Systems held by ACI Worldwide with a fair market
value not to exceed $225,000,000 and (y) one or more direct or indirect Foreign
Subsidiaries of the Borrower constituting a capital contribution or other
transfer of Capital Stock of each of the Specified S1 Foreign Subsidiaries held
by ACI Worldwide with a fair market value not to exceed $65,000,000, in each
case, pursuant to the S1 Reorganization; and

(m) (x) any Investments by ACI Worldwide in GPC or AcquisitionCo constituting a
capital contribution or other transfer of Capital Stock in ACI Australia with a
fair market value not to exceed $45,000,000 pursuant to the TargetCo
Transactions and (y) additional capital contributions or other transfers of
Capital Stock in connection with the reorganization of newly-formed or
newly-acquired Foreign Subsidiaries from a Credit Party to a newly formed
foreign holding company (or newly formed foreign holding companies); provided
that (1) such reorganization is consummated by January 31, 2014 (or such later
date agreed to among such Credit Party and the Administrative Agent), (2) no
Default or Event of Default has occurred and

 

108



--------------------------------------------------------------------------------

is continuing at the time of such reorganization or would occur as a consequence
of such reorganization, (3) any acquisition of any such Foreign Subsidiary is
permitted under clause (c) of this Section 11.3 and (4) with respect to each
such holding company that is a First-Tier Foreign Subsidiary, the Borrower shall
comply with Section 9.10.

SECTION 11.4 Limitations on Mergers and Liquidation. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
Person) or with or into any Subsidiary Guarantor (provided that the Subsidiary
Guarantor shall be the continuing or surviving Person);

(b) any Subsidiary may sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Wholly-Owned Subsidiary; provided that if the transferor in such
a transaction is a Subsidiary Guarantor, then the transferee must either be the
Borrower or a Subsidiary Guarantor; provided, further that if the transferee in
such transaction is the Borrower or a Subsidiary Guarantor, the consideration
paid or payable in connection with such transaction shall be no more than the
fair market value of the assets sold, leased, transferred or otherwise disposed
of in connection therewith;

(c) any Wholly-Owned Subsidiary of the Borrower may merge into the Person such
Wholly-Owned Subsidiary was formed to acquire in connection with a Permitted
Acquisition; provided that (i) a Subsidiary Guarantor shall be the continuing or
surviving entity or (ii) simultaneously with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 9.10 in connection therewith;

(d) any Subsidiary of the Borrower may wind-up into the Borrower or any
Subsidiary Guarantor; provided, that (i) in the case of a merger involving the
Borrower or a Subsidiary Guarantor, the continuing or surviving Person shall be
the Borrower or such Subsidiary Guarantor and (ii) the continuing or surviving
Person shall be the Borrower or a Wholly-Owned Subsidiary of the Borrower; and

(e) (i) BidCo may consummate the Merger in accordance with the terms of the
Acquisition Documents and all applicable laws and (ii) Online Resources
AcquisitionCo may consummate the Online Resources Merger in accordance with the
Online Resources Acquisition Documents and all applicable laws.

SECTION 11.5 Limitations on Sales of Assets. Convey, sell, lease, assign
transfer or otherwise dispose of its property, business or assets (including,
without limitation, the sale of any receivables and leasehold interests and any
sale-leaseback or similar transaction, but excluding any sale, transfer or other
disposition of Excluded Company Shares) whether now owned or hereafter acquired
except:

(a) the sale of inventory in the ordinary course of business;

 

109



--------------------------------------------------------------------------------

(b) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Subsidiaries;

(c) the transfer of assets to the Borrower or any Subsidiary Guarantor pursuant
to Section 11.4;

(d) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(e) the disposition of any Hedging Agreement;

(f) dispositions of investments in cash and Cash Equivalents;

(g) conveyances, sales, leases, assignments, transfers or other dispositions of
assets by any Subsidiary that is not a Credit Party as required at any time by
Applicable Law;

(h) additional conveyances, sales, leases, assignments, transfers or other
dispositions of assets not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed the greater of (A) $75,000,000 and (B) five
percent (5%) of Consolidated Total Assets (determined as of the date of any
proposed conveyance, sale, lease, assignment, transfer or other disposition);

(i) the sale of the Excluded Acquired Business Assets;

(j) any disposition permitted under Section 11.13;

(k) any disposition of all or any portion of the business, assets or properties
of the Borrower or its Subsidiaries to the extent (x) required to avoid the
entry of an injunction to prohibit, prevent or restrict the consummation of the
Merger sought or issued by the U.S. Department of Justice under any United
States antitrust, competition or trade regulatory Law of any Governmental
Authority or (y) necessary to obtain any required consent or authorization of
any Governmental Authority in order to consummate the Merger; and

(l) dispositions constituting Investments permitted under Sections 11.3(l) and
(m).

 

110



--------------------------------------------------------------------------------

SECTION 11.6 Restricted Payments. (a) Other than as permitted pursuant to clause
(b) below, (i) make any change in its capital structure which such change in its
capital structure could reasonably be expected to have a Material Adverse
Effect, (ii) declare or pay any dividend or make any other payment or
distribution of cash, property or assets on account of the Borrower’s, or any
Subsidiary’s, Capital Stock, (iii) purchase, redeem or otherwise acquire or
retire for value any Capital Stock of the Borrower, or (iv) cancel, forgive,
make any payment or prepayment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value (including, without limitation,
(A) by way of depositing with any trustee with respect thereto money or
securities before due for the purpose of paying when due and (B) at the maturity
thereof, but excluding regularly scheduled payments of interest thereon) any
Subordinated Indebtedness, except a payment of principal or interest on
Indebtedness owed to a Credit Party by a Person other than the Borrower (all
such payments and other actions set forth in clauses (ii) through (iv) above
being collectively referred to as “Restricted Payments”); unless:

(1) no Default or Event of Default has occurred and is continuing at the time of
such Restricted Payment or would occur as a consequence of such Restricted
Payment;

(2) the Borrower and its Subsidiaries are, at the time of such Restricted
Payment, in compliance on a Pro Forma Basis with a Consolidated Senior Secured
Net Leverage Ratio of less than 2.75:1:00 as of the last day of the fiscal
quarter most recently ended; provided that if such Consolidated Senior Secured
Net Leverage Ratio is equal to or greater than 2.25:1.00 (but less than
2.75:1.00), the aggregate amount of Restricted Payments made pursuant to this
Section 11.6(a) shall not exceed (x) $50,000,000 per annum plus (y) other
Restricted Payments described in clause (iii) above not to exceed $25,000,000;
provided, further, that notwithstanding anything in this clause (2) to the
contrary, the first 2,500,000 shares of Capital Stock of the Borrower purchased,
redeemed, acquired or otherwise retired for value by any Credit Party on or
after the First Amendment Effective Date shall not be prohibited hereunder
provided that such purchase, redemption or acquisition complies with
Section 11.6(b)(iv) below;

(3) after giving effect to such Restricted Payment and any Extension of Credit
made in connection with such Restricted Payment, the aggregate unused portion of
the Revolving Credit Commitments at such time shall be greater than or equal to
$50,000,000; and

(4) such Restricted Payment is made on or after the Acquisition Closing Date.

(b) Notwithstanding clause (a) above, (i) the Borrower or any Subsidiary may pay
dividends in shares of its own Qualified Capital Stock, (ii) any Subsidiary may
pay cash dividends to the Borrower, (iii) the Borrower may purchase, redeem or
otherwise acquire Qualified Capital Stock of the Borrower or warrants or options
to acquire any such Qualified Capital Stock with the proceeds received from the
substantially concurrent issue of new shares of Qualified Capital Stock of the
Borrower and (iv) the Borrower may purchase, redeem or otherwise acquire or
retire for value up to 2,500,000 shares of Capital Stock of the Borrower;
provided that, after giving effect to any purchase, redemption or acquisition of
Capital Stock of the Borrower in connection therewith, the Borrower and its
Subsidiaries are in compliance on a Pro Forma Basis with a Consolidated Total
Net Leverage Ratio of at least 0.25:1.00 less than the then-applicable
Consolidated Total Net Leverage Ratio that would otherwise be required under
Section 10.1 determined for the most recently ended fiscal quarter of the
Borrower.

SECTION 11.7 Limitations on Exchange and Issuance of Capital Stock. Issue, sell
or otherwise dispose of any class or series of Capital Stock that, by its terms
or by the terms of any security into which it is convertible or exchangeable,
is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Indebtedness or (b) required to be redeemed
or repurchased, including at the option of the holder, in whole or in part, or
has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.

SECTION 11.8 Transactions with Affiliates. Directly or indirectly (a) make any
loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of

 

111



--------------------------------------------------------------------------------

any of its officers, directors, shareholders or other Affiliates, or subcontract
any operations to any of its Affiliates or (b) enter into, or be a party to, any
other transaction not described in clause (a) above with any of its Affiliates
other than:

(A) transactions permitted by Section 11.3, 11.4, 11.6 and 11.7;

(B) transactions existing on the Closing Date and described on Schedule 11.8;

(C) normal compensation, indemnity and reimbursement of reasonable expenses of
officers and directors; and

(D) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arms-length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors of the Borrower.

SECTION 11.9 Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) amend, modify or change
its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders.

SECTION 11.10 Amendments of Subordinated Indebtedness. Amend or modify (or
permit the modification or amendment of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially adversely affect
the rights or interests of the Administrative Agent and Lenders hereunder.

SECTION 11.11 Restrictive Agreements.

(a) Enter into any Indebtedness which contains any negative pledge on assets
(except with respect to the Excluded Company Shares) or any covenants more
restrictive than the provisions of Articles IX, X and XI hereof, or which
restricts, limits or otherwise encumbers its ability to incur Liens on or with
respect to any of its assets or properties other than the assets or properties
securing such Indebtedness; provided that the foregoing shall not apply to those
limitations in any indenture or similar agreement governing any Indebtedness
issued pursuant to Section 11.1(m) so long as such limitations are no more
restrictive than those limitations set forth in the section entitled
“Description of the Notes” of that certain Offering Memorandum dated as of
August 15, 2013 for the $300,000,000 6.375% Senior Notes of the Borrower due
2020 (a copy of which has been provided to the Administrative Agent) and
permits, as of the date of execution thereof, Liens to secure the Commitments
and Loans as well as the unused amount available for Incremental Term Loans or
increases in the Revolving Credit Commitment pursuant to Sections 2.7(c)(v) and
2.8(c)(v).

(b) Enter into or permit to exist any agreement or instrument which impairs,
restricts, limits or otherwise encumbers (by covenant or otherwise) the ability
of any Subsidiary of the Borrower to make any payment to the Borrower or any of
its Subsidiaries (in the form of

 

112



--------------------------------------------------------------------------------

dividends, intercompany advances or otherwise) for the purpose of enabling the
Borrower to pay the Obligations except for (i) such impairments, restrictions,
limitations or encumbrances existing under the Loan Documents and (ii) such
impairments, restrictions, limitations or encumbrances existing under the
Indebtedness permitted pursuant to Section 11.1(d) with respect to the asset
which is the subject of such Indebtedness.

SECTION 11.12 Nature of Business. Alter in any material respect the character or
conduct of the business conducted by the Borrower and its Subsidiaries as of the
Closing Date.

SECTION 11.13 Limitations on BidCo. Permit BidCo to:

(a) hold any assets other than (i) the Company Shares and (ii) miscellaneous
non-material assets;

(b) have any liabilities other than (i) the liabilities under any Acquisition
Document and (ii) corporate, administrative and operating expenses in the
ordinary course of business; or

(c) engage in any activities or business other than (i) holding the assets and
incurring the liabilities described in this Section 11.13 and activities
incidental and related thereto, (ii) selling Company Shares so long as (x) such
Company Shares are sold for fair market value and (y) the proceeds of such sale
are held by BidCo as cash or Cash Equivalents reasonably acceptable to the
Administrative Agent, (iii) purchasing Company Shares pursuant to any Subsequent
Offering Period, and (iv) consummating the Merger pursuant to the Acquisition
Documents.

SECTION 11.14 Acquisition Documents. Enter into any Acquisition Document
Modification unless the terms and conditions thereof are reasonably satisfactory
to the Administrative Agent.

SECTION 11.15 Limitation on UK Holding. Permit UK Holding to:

(a) hold any assets other than (i) the Capital Stock of its Subsidiaries, minute
books and corporate records and (ii) miscellaneous non-material assets;

(b) have any liabilities other than (i) Indebtedness permitted under Sections
11.1(a), 11.1(d), 11.1(e) and 11.1(h) (but only to the extent of Indebtedness
owing by UK Holding to another Credit Party that is evidenced by a promissory
note in form and substance reasonably satisfactory to the Administrative Agent
which shall be pledged and delivered to the Administrative Agent pursuant to the
Security Documents), (ii) any other Indebtedness permitted under Section 11.1 so
long as such Indebtedness is unsecured and (iii) corporate, administrative and
tax expenses in the ordinary course of business; or

(c) engage in any operations or business other than (i) holding the assets and
incurring the liabilities described in this Section 11.15 and activities
incidental and related thereto and (ii) making payments, dividends or
distributions permitted pursuant to Section 11.6.

 

113



--------------------------------------------------------------------------------

ARTICLE XII

DEFAULT AND REMEDIES

SECTION 12.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue for a period of five
(5) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made

(d) Default in Performance of Certain Covenants. The Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 8.1, 8.2 or 8.5(d)(i) or Articles X or XI.

(e) Default in Performance of Other Covenants and Conditions. The Borrower or
any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
the earlier of (i) the Administrative Agent’s delivery of written notice thereof
to the Borrower and (ii) a Responsible Officer of the Borrower having obtained
knowledge thereof.

(f) Indebtedness Cross-Default. The Borrower or any other Credit Party shall:

(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $20,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or

 

114



--------------------------------------------------------------------------------

(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation or any Indebtedness of the Borrower or its Subsidiaries
with a Lender or an Affiliate of Lender to the extent that such default relates
to a breach of a prohibition on the Borrower’s or its Subsidiaries’ ability to
sell, pledge, or otherwise dispose of Excluded Company Shares) the aggregate
outstanding amount (or, with respect to any Hedging Agreement, the Termination
Value) of which Indebtedness is in excess of $20,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired).

(g) Other Cross-Defaults. The Borrower or any other Credit Party shall default
in the payment when due, or in the performance or observance, of any obligation
or condition of any Material Contract unless, but only as long as, the existence
of any such default is being contested by the Borrower or any such Subsidiary in
good faith by appropriate proceedings and adequate reserves in respect thereof
have been established on the books of the Borrower or such Credit Party to the
extent required by GAAP.

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. The Borrower or any Credit Party thereof
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate or other company action for the purpose
of authorizing any of the foregoing.

(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any Credit Party thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for the Borrower or any Credit Party thereof or for all or any substantial part
of their respective assets, domestic or foreign, and such case or proceeding
shall continue without dismissal or stay for a period of sixty (60) consecutive
days, or an order granting the relief requested in such case or proceeding
(including, but not limited to, an order for relief under such federal
bankruptcy laws) shall be entered.

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any other Credit Party party thereto or any such Person shall so
state in writing or, if applicable, any

 

115



--------------------------------------------------------------------------------

Loan Document shall for any reason cease to create a valid and perfected first
priority Lien (other than Permitted Liens) on, or security interest in, any of
the Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof.

(l) Termination Event. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such failure is reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect or (ii) a Termination Event or
(iii) any Credit Party or any ERISA Affiliate as employers under one or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and, as a consequence of such withdrawal, the Credit Party or
ERISA Affiliate incurs a withdrawal liability, and such withdrawal liability has
or is reasonably likely to have a Material Adverse Effect.

(m) Judgment. Any other judgment or order for the payment of money not referred
to in the foregoing clause (i), which causes the aggregate amount of all such
judgments under this clause (ii) to exceed $20,000,000 in any Fiscal Year (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) shall be entered against the Borrower or any
Credit Party by any court and such judgment or order shall continue without
having been discharged, vacated or stayed for a period of thirty (30) days after
the entry thereof.

(n) Environmental. Any one or more Environmental Claims shall have been asserted
against the Borrower or any Credit Party; the Borrower and any Credit Party
would be reasonable likely to incur liability as a result thereof; and such
liability would be reasonably likely, individually or in the aggregate, to have
a Material Adverse Effect.

SECTION 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 12.1(i) or (j), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

116



--------------------------------------------------------------------------------

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.

(c) Rights of Collection. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 12.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 14.4 (subject to the terms
of Section 5.4), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and

 

117



--------------------------------------------------------------------------------

provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 12.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.4(d),
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

SECTION 12.4 Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 12.2 or the Administrative Agent or any Lender
has exercised any remedy set forth in this Agreement or any other Loan Document,
all payments received by the Lenders upon the Secured Obligations and all net
proceeds from the enforcement of the Secured Obligations shall be applied:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (and the Swingline Lender in its capacity as such ratably among
the Administrative Agent and the Issuing Lender and Swingline Lender in
proportion to the respective amounts described in this clause First payable to
them);

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and payment
obligations then owing under Secured Hedging Agreements and Secured Cash
Management Agreements, ratably among the Lenders, the Issuing Lender, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedging Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the

 

118



--------------------------------------------------------------------------------

preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XIII for itself and its Affiliates as if a “Lender” party hereto.

SECTION 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 5.3 and 13.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
5.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 12.6 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.

 

119



--------------------------------------------------------------------------------

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE XIII

THE ADMINISTRATIVE AGENT

SECTION 13.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Lender hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and neither the Borrower nor any of its Subsidiaries shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XIII for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article XIII and
Article XIV (including Section 14.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto

SECTION 13.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

 

120



--------------------------------------------------------------------------------

Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 13.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 14.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

121



--------------------------------------------------------------------------------

SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 13.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 13.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by

 

122



--------------------------------------------------------------------------------

Applicable Law, by notice in writing to the Borrower and such Person, remove
such Person as Administrative Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 14.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges

 

123



--------------------------------------------------------------------------------

that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

SECTION 13.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.

SECTION 13.9 Collateral and Guaranty Matters. Each of the Lenders (including in
its or any of its Affiliate’s capacities as a potential Hedge Bank or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion to release any Lien on any Collateral granted to or held
by the Administrative Agent, for the ratable benefit of the Secured Parties,
under any Loan Document (A) upon the termination of the Revolving Credit
Commitment and payment in full of all Secured Obligations (other than
(1) contingent indemnification obligations and (2) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedging Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable Issuing Bank shall have been
made), (B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (C) if approved,
authorized or ratified in writing in accordance with Section 14.2;

to subordinate or release any Lien on any collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

to release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement and any other Loan Documents if all of the Capital Stock of
such Subsidiary Guarantor owned by any Credit Party is sold or transferred as a
result of a transaction permitted hereunder (including pursuant to a waiver or
consent), to the extent that, after giving effect to such transaction, such
Subsidiary would not be required to guaranty any Obligations pursuant to
Section 9.10.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section. In each case as specified in this
Section 13.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in

 

124



--------------------------------------------------------------------------------

accordance with the terms of the Loan Documents and this Section 13.9. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting a sale of assets permitted pursuant to
Section 11.5, the Liens created by any of the Security Documents on such
property shall be automatically released without need for further action by any
person.

(a) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 13.10 Secured Hedging Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 12.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedging
Agreements unless the Administrative Agent has received written notice of such
Secured Cash Management Agreements and Secured Hedging Agreements, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

SECTION 13.11 Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable income, stamp or other Taxes imposed, levied,
collected or assessed by any Governmental Authority. Without limiting or
expanding the provisions of Section 5.11, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after written demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including, without
limitation, fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold any amounts from payments to or for
the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of such required
withholding ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 13.11. The agreements in
this Section 13.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

125



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

SECTION 14.1 Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail or telecopy, (ii) on the next
Business Day if sent by recognized overnight courier service, (iii) on the third
Business Day following the date sent by certified mail, return receipt requested
and (iv) upon the deemed receipt pursuant to clause (i) above by the intended
recipient at its electronic mail address of notification that any notice or
communication that has been posted to an internet webpage is available and
identifying the website address therefor. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

If to the Borrower:

  

ACI Worldwide, Inc.

3520 Kraft Road

Suite 300

Naples, FL 34105

Attention: Craig Maki, Senior Vice President, Corporate

Development Officer

Phone: (239) 403-4600

Fax: (239) 403-4601

With copies to:

  

Jones Day

77 West Wacker Drive

Chicago, Illinois 60601

Attention: Robert J. Graves

Telephone No.: (312) 269-4356

Telecopy No.: (312) 782-8585

If to Wells Fargo as Administrative Agent:   

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 590-3481

If to any Lender:    To the address set forth on the Register

 

126



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (c) below, shall be effective as provided in said
paragraph (c).

(c) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(d) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth in paragraph (b) above, or any
subsequent office which shall have been specified for such purpose by written
notice to the Borrower and Lenders, as the Administrative Agent’s Office
referred to herein, to which payments due are to be made and at which Loans will
be disbursed and Letters of Credit requested.

(e) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(f) Platform.

 

127



--------------------------------------------------------------------------------

Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.

The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the any Credit Party,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, the Issuing Lender or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

(g) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

SECTION 14.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (i) Section 6.2 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 6.2, any substantially concurrent request by
the Borrower for a borrowing of Revolving Credit Loans) to make Revolving Credit
Loans when such Revolving Credit Lenders would not otherwise be required to do
so, (ii) the amount of the Swingline Commitment or (iii) the amount of the L/C
Commitment;

 

128



--------------------------------------------------------------------------------

(b) without the prior written consent of the Required Delayed Draw Lenders,
amend, modify or waive Section 6.2, Section 6.3 or Section 6.4 or any other
provision of this Agreement if the effect of such amendment, modification or
waiver is to require the Delayed Draw Lenders (pursuant to, in the case of any
such amendment to a provision hereof other than Section 6.2, Section 6.3 or
Section 6.4, any substantially concurrent request by the Borrower for a
borrowing of the Delayed Draw Term Loan or release of funds from the Escrow
Account) to make Delayed Draw Term Loans, or for the release funds from the
Escrow Account, when such Delayed Draw Lenders would not otherwise be required
to do so;

(c) extend or increase the Revolving Credit Commitment of any Revolving Credit
Lender (or reinstate any Revolving Credit Commitment terminated pursuant to
Section 12.2) or the amount of Loans of any Lender without the written consent
of such Revolving Credit Lender;

(d) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 5.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;

(f) (i) change Section 5.4 or Section 12.4 in a manner that would alter the pro
rata sharing of payments required thereby or (ii) change Section 12.4 in a
manner that would alter the order in which payments and proceeds received by the
Lenders are applied to repay the Obligations, in either case without the written
consent of each Lender directly affected thereby;

(g) change any provision of this Section or the definition of “Required Lenders”
or “Required Revolving Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

(h) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 11.4), in each case, without the
written consent of each Lender;

(i) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from any Guaranty Agreement (other than as authorized in
Section 13.9), without the written consent of each Lender; or

 

129



--------------------------------------------------------------------------------

(j) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 13.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time; and (vi) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

In addition, notwithstanding anything to the contrary contained herein, each
Lender hereby authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments to this Agreement (including, without
limitation, amendments to this Section 14.2) and the other Loan Documents or to
enter into additional Loan Documents as the Administrative Agent may reasonably
deem appropriate in order to effectuate any increase in the Revolving Credit
Commitment pursuant to Section 2.7 or any Incremental Term Loans pursuant to
Section 2.8, including, without limitation, amendments to permit such increases
in the Revolving Credit Commitment and any Incremental Term Loans to share
ratably in the benefits of this Agreement and the other Loan Documents and to
include appropriately any Lenders under such increases in the Revolving Credit
Commitment and any Incremental Term Loans in any determination of Required
Lenders; provided that no such amendment shall adversely affect in any material
respect the rights of any Lender, in each case, without the written consent of
such Lender.

SECTION 14.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative

 

130



--------------------------------------------------------------------------------

Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse each Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Credit Party, other than such Indemnitee or its
Related Parties, arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Claim related in any way to the Borrower
or any of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the

 

131



--------------------------------------------------------------------------------

gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Borrower, any other Credit Party or any Subsidiary thereof
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 14.3(b) shall not
apply with respect to Taxes other than any taxes that represent losses, claims,
damages, etc. arising from any non-Tex claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent),
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 5.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

(f) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

 

132



--------------------------------------------------------------------------------

SECTION 14.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 12.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 14.5 Governing Law.

(a) Governing Law, Governing Law. This Agreement and the other Loan Documents
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto

 

133



--------------------------------------------------------------------------------

irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any Lender, the Issuing Lender or the Swingline Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 14.7 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of any Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

 

134



--------------------------------------------------------------------------------

SECTION 14.8 Injunctive Relief; Punitive Damages.

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and the Credit Parties) hereby agree that no such Person shall have a remedy of
punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that they may now have or may arise in the future in connection with any
Dispute, whether such Dispute is resolved through arbitration or judicially.

SECTION 14.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 14.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section, New Lenders pursuant to
Section 2.7 or Section 2.8 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

135



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $2,500,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$2,500,000, in the case of any assignment in respect of the Term Loan Facility,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have given its consent ten (10) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such tenth (10th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default has occurred
and is continuing at the time of such assignment, (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund or (z) such assignment is
made during the period commencing on the Closing Date and ending on the date
that is ninety (90) days following the Closing Date; provided, that the

 

136



--------------------------------------------------------------------------------

Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender and (ii) the Term Loans to a Person who is not
a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consents of the Issuing Lender and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Subsidiaries or Affiliates or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share

 

137



--------------------------------------------------------------------------------

of all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Credit Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 14.3(c)
with respect to any payments made by such Lender to its Participant(s).

 

138



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 14.2 that directly
affects such Participant and could not be effected by a vote of the Required
Lenders. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.8, 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g) (it being
understood that the documentation required under Section 5.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.10 or 5.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 14.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) [RESERVED].

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

139



--------------------------------------------------------------------------------

SECTION 14.11 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document or under any
Secured Hedge or Secured Cash Management Agreement or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedging
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility; (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, or (j) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their Respective Affiliates on a nonconfidential basis
from a source other than the Borrower or (k) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party; provided that, in the case of information received from a Credit Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the

 

140



--------------------------------------------------------------------------------

confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 14.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 14.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 14.14 Survival of Indemnities.

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XIV and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 14.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 14.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 14.17 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the

 

141



--------------------------------------------------------------------------------

Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.2, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 14.18 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 14.19 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 14.20 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 14.21 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 14.22 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to

 

142



--------------------------------------------------------------------------------

obtain, verify and record information that identifies the Borrower and the
Subsidiary Guarantors, which information includes the name and address of the
Borrower and each Subsidiary Guarantor and other information that will allow
such Lender to identify the Borrower or such Subsidiary Guarantor in accordance
with the PATRIOT Act.

SECTION 14.23 Inconsistencies with Other Documents; Independent Effect of
Covenants. In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

SECTION 14.24 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles IX, X and XI
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles IX, X and XI, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles IX, X and XI.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

143